Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Pageiof56 ~

DEFENDANT - SMF
EXHIBIT 9
BO

mon mG on & w&

10
14
12
13
14

15

16.

17
18
19
20
al
22
23
24

20

26
27
28

29

30
31
32
33
34
35

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 2 of 56

Nancy Lewen, Barry Blasic
Barry BlasicMonday, February 29, 2016 at 9:41am EST

Due to frequency and sheer volume of messaging I decided it’s time to block you. I'm frustrated and
confused by your rapid escalation of intended affection. I was concerned that i had somehow given you

_ the wrong impression but I'm fairly certain { did not. Facebook is all about sharing, what you' re doing,

“where you are, who you're with, how you feel and of course what you're eating. 1 am not one to share
‘alot. You on the other hand are, That's fine. However I'm not very interested in viewing links people
post: Not interested in listening to their music. Not interested in hearing how great their lives are or

who they hate today, Not interested in what room of which house you and Matt had sex in. Not
interested in much of anything yght now that doesn't pertain to my children and bettering their lives.
This ongoing one-sided relationship has become such a distraction to me and I can't allow it to
continue, This has certainly been an eye opening experience. I wish you the best, I will not shun you or
avoid you in any way and we can continue to interact on a friendly and professional level. Sorry I
allowed it to get to this before addressing it.

Nancy LewenMonday, February 29, 2016 at 7:56am EST
Nancy LewenMonday, February 29, 2016 at 7:53am EST

Thad my daughter and son in law, Jen and Scatt, take a look at my shed while they were in Erie last
evening. It doesn't really need replaced, it just needs the OSB floor replaced, The wood frame
foundation is treated wood and isn't rotten. 1 hadn't actually looked at it and thought the whole
foundation was rotten, They plan to come up some weekend when it's a bit warmer and fix it for
probably around $100, maybe a bit more. The cost of the OSB and whatever hardware is needed I'm
sure Fred will come cunning over to help as soon as he hears a power tool being fired up and my other
son in law next door will help too if he's needed. Sean doesn't get into that stuff quite as much as Fred.
I basically use the shed to store the lawamower since I don't have a garage.

Nancy LewenSunday, February 28, 2016 at 6:55pm EST

Lf somebody asks nte what I did today, the kids surprised me for my birthday. I Jomed AARP, I'm about
to make sure that I have all my paperwork together got running to the bank and the attorney tomorrow.
I've decided to keep Matt's phone number just in case. :

Nancy LewenSunday, February 28, 2016 at 1:26pm EST

Sadly, as hard as we tried, Mait and | just couldn't hold a conversation about anything that didn't
involve sexual innuendoes, We really really did try to hold a normal conversation and just couldn't do
it, That was the reason I cried in his dining room that day and he comforted me. We both knew that
there has to be communication about something other than sex. I had to chuckle when I saw Matt's
updated plenty of fish profile. The whole thing is one big sexual innuendo. I don't plan to contact him,
but if accidentally do contact him I'm sure the sext messages will be funny as hell. ff

 

 
Oo Fo sO HO ee UUme

eke ke
nm opm WwW OUNlUume UD

fk fk fk fk
oo MI Och

IQ
oS

NI OBS
hoe

NM ON
ee

mom
Sa

No
o oo

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 3 of 56

Nancy LewenSunday, February 28, 2016 at 1:19pm EST
Nancy LewenSunday, February 28, 2016 at 1:18pm EST
Nancy LewenSunday, February 28, 2016 at 1:18pm EST
Nancy LewenSunday, February 28, 2016 at 1:17pm EST
Nancy LewenSunday, February 28, 2016 at 1:17pm EST
Nancy LewenSunday, February 28, 2016 at 1:16pm EST
Nancy LewenSunday, February 28, 2016 at 1:16pm EST
Nancy LewenSunday, February 28, 2016 at 1:15pm EST
Nancy LewenSunday, February 28, 2016 at 1:15pm EST
Nancy LewenSunday, February 28, 2016 at 1:14pm EST
Nancy LewenSunday, February 28, 2016 at 1:14pm EST
Nancy LewenSunday, February 28, 2016 at 1:13pm EST
Nancy LewenSunday, February 28, 2016 at 1:13pm EST
Nancy LewenSunday, February 28, 2016 at 1:12pm EST
Nancy LewenSunday, February 28, 2016 at 1:12pm EST

I've been taking myself to the toilet to remain continent today, and trying not to touch myself while I'm
in there, I still have Matt’s number in my phone and was reading through pages and pages of text
messages from almost a year ago. Here’s some excerpts from when Matt and I were going our separate
ways last year. It was a fun fling while it lasted. No regrets.

Nancy LewenSunday, February 28, 2016 at 1:07pm EST

Sometimes when I laugh really hard I pee my pants a little bit. Can't help it. Chris Wills does too, It's
norma! for women our age.

Nancy LewenSunday, February 28, 2016 at 11:36am EST
Nancy LewenSunday, February 28, 2016 at 10:19am EST

His POF profile pic is from the IT conference that he went to in Las Vegas. I think it was called EMC
or something like that. I clearly remember that Matt stayed drunk and horny the entire time he was in
Las Vegas at the IT conference,

Nancy LewenSunday, February 28, 2016 at 10:17am EST

Last Spring I mean. I don't know if it was there last Fall or not.

 
So ao nN em OT UR WR

poh is
pos OD

eee fete
nam on & Ww KB

me
co os

=
co

MoM 6
nes

MF NG
be ty

hm Nm NO
~ji cma oOo

RI
co

Ga hg
oS 6

ou
BA

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 4 of 56

Nancy LewenSunday, February 28, 2016 at 10:16am EST

Here's the bedroom where Matt and I made love for a long time. It seemed like hours, but probably
wasn't. Only difference was I notice that there’s a sign above the bed now that says “Together or not at
all." That wasn't there last Fail.

Nancy LewenSunday, February 28, 2016 at 10:15am EST
Nancy LewenSunday, February 28, 2016 at 10:i5am EST
Now that I think about it, the livingroom was also the last place that Matt and I had sex.
Nancy LewenSunday, February 28, 2016 at 10:14am EST

Here's the livingroom where Matt and I first had sex after going out to eat at Joe Roots. I brought my
nursing uniform with me and then went on my way to work. Not sure if you were still working night
shift then or not. ,

Nancy LewenSunday, February 28, 2016 at 10:13am EST
Nancy LewenSunday, February 28, 2016 at 10:13am EST
Here's the kitchen where I leaned how to make dark and stormies.
Nancy LewenSunday, February 28, 2016 at 10:13am EST
Nancy LewenSunday, February 28, 2016 at 10:12am EST

We also ate pizza in the diningroom in broad daylight, after he got back from a conference in Las Vegas
and couldn't wait to see me after we texted non stop during the conference.

. Nancy LewenSunday, February 28, 2016 at 10:11am EST

I'm so curious about Matt now, but I've decided not to contact him no matter what. I notice he put his
house up for sale last Fail. There's pictures on the internet. The first one is the diningroom where Matt
and I drank rum, listened to music, and where I cried and he comforted me.

Nancy LewenSunday, February 28, 2016 at 10:11am EST
Nancy LewenSunday, February 28, 2016 at 8:35am EST

My intemet research didn't require anything more than just your city and your name that you provided.
It took about ten minutes, and could have taken less time if I hadn't gone out to the kitchen fora second

cup of coffee.
Nancy LewenSunday, February 28, 2016 at 8:33am EST

I don't know exactly how old your daughter is or when her birthday is, but based on this picture I know
that in May she will be 16 years old, and is probably still a cute blond.

Nancy LewenSunday, February 28, 2016 at 8:32am EST

3

 

 
po

ocewnw om Gc & & Mh

ee
Nr Oo

i
oa

be he
ch ps

- &
oc os Om

MO RO ORD
NMR mS

Bh
oo

No NM RG
au &

mS Bo
oOo “

WwW w to & NM
oO NM RP oO ©

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 5 of 56

Nancy LewenSunday, February 28, 2016 at 8:21am EST

When I had my online dating profiles, I did feel like a piece of meat on display at the butchers and did
have some perverts interested, but I did not post my name and email address or pictures of my kids or
grandkids. ,

Nancy LewenSunday, February 28, 2016 at 8:20am EST

If it's any consolation, It's real obvious from the street that I'm a single woman living alone, but Fred
makes it not look quite as obvious except for the fact that I always only have one car in the driveway. I
also have 29 registered sex offenders living within a one mile radius of my home, also mostly ‘Tier 3
offenders for things such as rape and involuntary deviate sexual intercourse. So far, there's only been
one trespasser that we are aware of, and I don't know if he was a registered sex offender or not. Before
[had a chance to find out, my daughter confronted him with a shovel and told him to get the hell off

my property.
Nancy LewenSunday, February 28, 2016 at 8:15am EST

My advice to you as your friend Barry is this: "Don't be a Matt." 1 would hate to have to kick your ass
or notify your ex wife that you're online dating habits are endangering her and your children.

Nancy LewenSunday, February 28, 2016 at 8:idam EST’
I'm not a sex offender, I'm a mother.
Nancy LewenSunday, February 28, 2016 at 8:13am EST

Without even being facebook friends with Barry Blasic, 1 know that he has a pretty cute looking son
named Gavin and a blond daughter named Ivy, J can't tell who is living in the marital home at =
Sen, whether it's Barry Blasic or his ex wife Jennifer Gervasi Blasic, who is a real cute
blond that might like a new boyfriend if I was a sex offender.

Nancy LewenSunday, February 28, 2016 at 8:10am EST

I passed out drunk last night and woke up refreshed this moming, but just wanted to mention to you
that there are 31 registered sex offfenders within a one mile radius of. se.
Most are for rape and involuntary deviate sexual intercourse. :

Nancy LewenSunday, February 28, 2016 at 8:09am EST
Nancy LewenSaturday, February 27, 2016 at 9:59pm EST |

I admit that I'm partially half drunk right now because I'm so overtired that I can't sleep and I'm trying
to knock myself out so I can wake up refreshed tomarrow. But I'm quite serious when I say that I came
to the decision last June that I don't plan to have sex with any more men unless I plan to make love to
that person for the rest of my life. I've never had casual sex until last year, and didn't even realize at the
time that that's what it was. It really made me do alot of soul searching, When I was watching Bible

 

 
fm GN

omens mS om

16

ji
j2
13

14

15
16
17
18
19
20
al
22
23
24

20

26
27
28
29
30
BL
32
33
34
35
36

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 6 of 56

videos, (I know I'm weird,) I ran across this youtube video that's a wedding. They wrote their own
vows. What these two people say to each other is pretty much what I want for the rest of my life. I'm
not a fling type. Just wanted to mention that in case you ever want to go to the Cleveland Museum of
Art with me. https://www.youtube.com/watch?v=NA UsiB Yvk

Nancy LewenSaturday, February 27, 2016 at 8:50pm EST

Actually, Matt didn’t just drink a little bit too much, He drank waaaay too much, and truly reminded me
of my alcoholic exhubby2. That's his problem, not mine, but J do credit Matt for introducing me ta the
dark and stormy drink, I had never had it, and it's yammy in moderation,
https://www.youtube.com/watch?v=gXJGON6_n_A

Nancy LewenSaturday, February 27, 2016 at 8:37pm EST

Every time I hear this song I'll have a fond memory of Matt and the look I can imagine he had on his
face two months later when he got a copy in the mail of the letter I sent to his wife on behalf of his
daughters, who I never even met. lol https://www.youtube.com/watch?v=zvCBSSwetg4

Nancy LewenSaturday, February 27, 2016 at 8:33pm EST

One thing I did do last year was sternly lecture Matt and almost kicked his ass for telling too much
about his teenage daughters to strange women on the internet. Before we even met in person, f knew
their names and ages. I could have been a creepy male pedophile in disguise. After we went our
separate ways, I waited a little while just to be certain that there wasn't any possibility of getting back
together, There wasn't, so then I took the step of writing a letter to his ex wife and mentioning it to her
that her ex husband was asking a strange woman, who might have even been a man, if she would be
willing to take his daughters bra shopping and stuff like that. I knew when I wrote the letter that it
would piss Matt off, but by the same token I do notice that he no longer mentions his kids genders and
ages on his online dating profile, I wish him all the luck in the world in finding a wife and stepmother,
but didn't have any desire to remain friends with Matt. ‘Too weird.

Nancy LewenSaturday, February 27, 2016 at 8:23pm EST

Here's Matt. Matt touches his own penis in his bathroom. Like me, Matt likes to take a shower together
before having sex, sort of like a ritual, Biggest nerd I've ever met in my life, Matt drinks a wee bit tao
much rum, He's a computer engineer, His wife is a teacher who cheated on him and left him after about
20 years of marriage, Our fling was what it was. Sometimes people come into our lives for part of the
journey. I don't regret it because it was when Matt hit on me that I dumped that Paul guy. Matt and I
had a few really good conversations during our brief fling. ‘He grew up in South Africa, is highly
intelligent, and perhaps the most sarcastic smart ass I've ever met in my life, We texted non stop, these
really really really really funny sext messages, We didn’t actually even see each other that much in
person. And then it was over, and I flew to Rhode Island for the weekend for a hug and some backyard
barbecue with my lawful husband. I didn't tell him all the details, just some. His advice was I should
ask Matt if he had any friends whose kids were all older than my grandchildren, That whirlwind

5

 

 
oO Se “sm OF & WW Boe

moe
BRO

fet ph ek
ono SP USL

Me eRe
Cow nmON MD

bo
Ee

MN KD
to Ne?

ha

MINI RD NO NO
men > Mm

Ge
a

oo & 0
Ww Noe

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 7 of 56

romance experience ended last May 18th, did give me a lot to think about, and I haven't dated ever
since. hitp://www.pof.com/viewprofile.aspx?profile_ld=93402675

Nancy LewenSaturday, February 27, 2016 at 8:06pm EST

I could have hit the sack for the night about two hours ago, but I’m trying to stay awake until 9; oopm so
that I'll get a good night's sleep. I saw your new plenty of fish profile pic when I was killing time
waiting to go to bed. I got curious and looked to see if Matt was back on POF. He had hidden his
profile for a while, but I guess that potential wife/stepmother didn’t work out, Matt's the nerd dad that I
had the fling with last year, a little too serious a little too fast, not actually the man and four kids that i
want to spend the rest of my life with. ‘Thinking back on it, I can't help but chuckle when I think about
Matt the nerd dad. He's back on Plenty of Fish. https://wikigurus.com/Article/Show/4810/Do-men-
really-like-to-have-sex-with-fat-woman

Nancy LewenFriday, February 26, 2016 at 4:30pm EST
Nancy LewenFriday, February 26, 2016 at 3:07pm EST
https://en.m.wikipedia.org/wiki/Song_of_Songs

Nancy LewenFriday, February 26, 2016 at 2:42pm EST

I'm not Muslim, but I've studied a little bit about Islam. | left a Bible sitting on the Unit E desk behind
the computer. I think it was around page 720 where the Song of Solomon starts, which is a
sexual/sensual Biblical love poem very similar to the message of the Taj Mahal that was built by Shah
Jahan as the tomb for his favorite wife, Mumtaz Mahal. Yanni sums it up well in the beginning of this
video, "Love is All.” https://www. youtube.com/watch?v=hBRwtvalY ZA

Nancy LewenFriday, February 26, 2016 at 2:28pm EST

My, G. sort of reminds me of this Cat Stevens song. ;( https://www.youtube.com/watch?
v=MRHN7nUg26M

Nancy LewenFriday, February 26, 2016 at 1:10pm EST

I don't have my calendar in front of me, but J think March 14th is the day that I plan to ffle the final
divorce forms and submit the divorce decree for the judges signature, which can be signed any time
after March 31. It will definitely be finalized prior to closing on my house later in the month, which is
good from a legal standpoint. He should be getting back first week in April, and plans to stay in
America for eight more years and doesn't plan on marrying any more women.

Nancy LewenFriday, February 26, 2016 at 1:01pm EST

The other good news is that I made it through February 24th the other day without any feelings of
sadness on my four year wedding anniversary. I also made it through Valentines Day earlier this month,
which was the 8 year anniversary of my first date with Pretam. We hit it off and loved each other as

 

 
DP me NSO FF Ww NH ke

be pak beh pet eh
i mM Oo BR ow NM BR ©

bh
o

i
WN

ho
fs.

NNN Mm RS
mo ona wm

oo
ao

ow ww Ww
fo NM

{3

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 8 of 56

friends almost instantly. To this day, we've never had any heated arguments and not one single episode
of violence, Any disagreements we ever had we were able to either resolve quickly or just agree to
disagree like adults.

Nancy LewenFriday, February 26, 2016 at 12:53pm EST

The good news is, Carol dropped by yesterday and I've got my signed agreement ready so I can do my
running around on Monday. I'm off Saturday and Sunday nights so 1 should be less brain fogged by

Monday.
Nancy LewenFriday, February 26, 2016 at 12:51pm EST

The good news is, I'm really proud of myself for conducting myself appropriately and maintaining
professionalism in the work place this morning when you relieved me. Not sure if you noticed that I put
the 2 egg salad sandwiches towards the front in the refrigerator. When I saw you, I wanted so badly to
hand you a cup of coffee, hug you good morning, kiss you on the neck, whisper "I love you" in your
ear, wipe the stain from your scrub panis and offer to strip you to your undies and rub lotion ali over
every itchy spot on your entire body. I'm proud of me for not succumbing to the temptation. Game
home, Slept 3 hours this morning for a total of 9 hours sleep in the past 3 days. Gained back the 7
pounds I lost when I took my holiday days. 2 1/2 hrs until I need to be at the bus stop. I turn 50 years
old in one week. Woe is me, basically, to be such a hagged out overweight sleep deprived grandma.
Atleast there's no homework on Fridays, and atleast one of the parents usually knock off early on
Fridays so hopefully I can get a good pre work nap in.

Nancy LewenFriday, February 26, 2016 at 8:51am EST

Obviously, the better solution is to try to find good fits for the nurses. Some people might choose to
work on a unit, like Janet chooses to work on unit E, but that doesn't mean she's a good fit no matter

how much seniority she has.
Nancy LewenFriday, February 26, 2016 at 8:42am EST

Mr L drinks his meds fine for me from a medicine cup or in applesauce on a spoon, As long as you
prepared the medicine and were standing right there, I don't think that it would be inappropriate if a
CNA who he is familiar with actually spooned the medicine into his mouth, I’m not sure, I'll check into
it, Weighing the pros and cons, for somebody with his history it would be better to be care planned like
that than for him to go without his meds with an unfamiliar nurse.

Nancy LewenFriday, February 26, 2016 at 5:22am EST

You'll be relieving me on Unit E this morning Barry, which I really appreciate. The report does actually
involve the mention of a grown man touching his own penis in the bathroom. I will try to keep a
straight face when I give you report on this.

Nancy LewenWednesday, February 24, 2016 at 4:43pm EST

 

 
B Whe

oOo oOo “I mG om

10
11

12
13
i4

15

16
17
18
19
20
21

22

23
24
20
26
27

28

29
30
31
32
33

34

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 9 of 56

T feel better having vented about Dawn earlier, It's going to be interesting to sit back and watch how it
all plays out, One thing I do know. Mike is able to cook for the kids, but doesn't do dishes. Giri. The

nerve of the guy, Lol, H
Nancy LewenWednesday, February 24, 2016 at 1:12pm EST

Sat Sri Akaal. I privately told Dawn several times last Fall that by the time Pretam discovered he had a
brain tumor the size of a grapefruit, he was in the emergency room crashing. He agreed to the surgery,
and it was mostly his best friend who agreed to the surgery. In hindsight, he's said numerous times that
he's glad to be alive and all, but would have been okay with being in Paradise, http://youtu.be/ATp-
7cal3il

Nancy LewenWednesday, February 24, 2016 at 1:05pm. EST
Nancy LewenWednesday, February 24, 2016 at 1:00pm EST

Aside from the free Indian attorney legal advice about how to get power of attorney from a less than
competent person, the Indian attorney told me to tell Dawn “Sat Sri Akaal" which means something
like God is true and Gad is the only judge.

Nancy LewenWednesday, February 24, 2016 at 12:57pm EST

Here's the most recent bank statement, Meanwhile, she was talking about getting married in the IcU
last Fall so that his mother would no longer have control. I'm glad I got my name off that account
ASAP. And I'm glad that I researched the law and spoke to an Indian attomey friend of a friend who
also gave me about $500 worth of free legal advice for Dawn. His advice for me was that any money I
collected on Mike's behalf could actually be paid to a caregiver on his behalf, which is what I did. And
he told me to get my name off that account as soon as/if the guy regained consciousness, which I did. .

Nancy LewenWednesday, February 24, 2016 at 12:10pm EST

Until recently, J did literally receive cat support money in Canadian funds and American funds too.
We've decided that if Thea ever setiously does need surgery or something that I can't financially handle,
Til contact her daddy for the money. As a courtesy because she loves her brother, Luke Skywalker so
much, he said that if Luke ever needed surgery or anything f couldn't handle he'd help with that since
Luke doesn't have a daddy. That's love.

Nancy LewenWednesday, February 24, 2016 at 12:03pm EST

1 should say "interesting" brain injury symptoms, not odd. He can do online banking, but can't sign a
paper and fold it and stick it in an envelope. If he had any desire to live in Erie, which he doesn't, I
would have stayed with him until death did we part, with or without erections. In that case, my hause
would have probably been paid off in five years, Generally speaking, Indians and Southeast Asian
people aren't "mortgage" people or bank loan people in general.

Nancy LewenWednesday, February 24, 2016 at 11:58am EST

8

 
oon Ooh wnv be

Ses
me

fb funk eh Rbk
Mm (1 —& GG ho

-
~I

W wh NM Mh Nh Nm Nh Bh Oh

ees
Ka

Ww & ww
oa 1 & ww

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 10 of 56

Just used an amortization calculator and figured out that by doing what ! said earlier, I can pay my
house off in ten years. All by myself, It still doesn’t look like I'll need to gift myself with any of
exhubby3's Canadian chequing account funds. Speaking of which, when Dawn and I met at Citizen's
Bank to put that donation bank account in her name, we couldn't put Mike's name on the account. The
statements still come to my house, and his name is still not on the account. I mention this, hecause
while I was at the downtown Citizens Bank branch, I took the opportunity to deposit my Canadian cat
support money. Her eyes almost popped out when J calmly pulled out $1000 Canadian, One thing I
must say. Exhubby3 and I never actually consummated our relationship, (If you know what I mean.)
He's never acted like a little boy though. He's always acted like a man with some odd brain injury
symptoms.

Nancy LewenWednesday, February 24, 2016 at 11:48am EST

Talso can't sleep because I'm trying to decide if “hard on" is one word, (hardon,) two hyphenated
words, (hard-on,) or two un hyphenated words, (hard on.) I'm wondering this becatise as soon as I get
my shed, I'm not even going to dare try to handle that project myself even though the reviews on
Lowe's website say that women have put it together alone. I will put Fred in charge of my shed project,
and I have not doubt that Fred will get an instant hard-on, He gets into that stuff,

Nancy LewenWednesday, February 24, 2016 at 1:45am EST

Got about two hours sleep, and now I'm wide awake. Don't need to leave for the bus stop for 3 1/2
hours. My mind is racing, that's the problem, and it doesn't have anything to do with getting a better
deal on a mortgage. It partly has to do with because [ was wondering when your divorce will be final so
we can go to the Cleveland Museum of Art. I mostly can't sleep though because of something that
happened at work. Amy was T'WOC. I needed a urine specimen from a combative man with dementia
and history of malignant bladder cancer. I couldn't get a voided specimen, so I called Amy to tell her
we needed to get an order to straight cath him, She told me we had a standing order ta straight cath for
C&S's, and 1 foolishly believed her. Got the urine, handled the combativeness without getting hurt.
When she asked if I had gotten the urine, I told her I had and mentioned that I had gone ahead and put
he order in Matrix. She told me to delete it. I did D/C it. Chris Pears and the policy on the computer
both confirmed that we did actually need an order. I mentioned that in the email I sent to Kathy this am.
1 felt bad that 1 wasn't able to help pass trays in the Unit E dining room like I always da, but Chris
understood completely. { know that ] am going to get sternly disciplined. I know that I will cry. I also
know that Ken McMahon will jump at the chance to defend me. :)

Nancy LewenWednesday, February 24, 2016 at 8:18am EST

{ was on Unit E. Ray called off so f couldn't talk to him about my shed, but I did do some mortgage
shopping. Got pre-approved by Marquette for a 15 year conventional @3%, which will have some PMI
for a while since I'm only putting down 14%, but once I've paid another $5000 on the loan the PMI will
drop off, Plus, the PMI isn’t as much as it was going to be with the FHA loan. My payment including

 

 
Oo wen mm BR GF ND ee

bee fe ph pk bee
Bo NM eS

RH kk
mo mm wns Hh

MN NO
a)

Bo
Bo

BO ND
ew

ho
ma

BNO NOON ON
momown om

jw
S&S

to fo
RF

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 11 of 56

taxes & insurance will be less than $800/month for 15 years, Fixed, It's about $100/month less than
what I was offered from Lake Erie Mortgage. fi I plan to pay $800/ month, maybe even $1000/manth
to pay it off sooner than 15 years. MUDD

Nancy LewenTuesday, February 23, 2016 at 7:03pm EST

Laying down for my pre work nap. When I see Ray tonight I may get his opinion on this Rubbermaid
shed, The wooden foundation on my metal shed is rotting, so the shed is starting to come apart. I think
I need to address it this summer. http://m.lowes.com/pd/Rubbermaid-Roughneck-Gable-Storage-Shed-
Cormmon-7-ft-x-7-ft-Actual-Interior-Dimensions-6-7-ft-x-6-9-ft/50125589

Nancy LewenTuesday, February 23, 2016 at 8:42am EST

Ray isn't any more familiar with Assisted Living Regulations than T was a few weeks ago. I now have
the 261 page book saved as a PDF on the desktop of my laptop. Is that weird? When Ray and I secretly
hook back up again this week, | plan to show him how staffing is not in compliance on Unit C. We've
agreed that these private little meetings are as "friends" not supervisor/worker, (if you know what I

mean.). O00

Nancy LewenTuesday, February 23, 2016 at 7:5lam EST
(

Barry Blasic Tuesday, February 23, 2016 at 7:50am EST
Nancy LewenTuesday, February 23, 2016 at 7:30am EST
Nancy LewenTuesday, February 23, 2016 at 7:27am EST

My girl cat Thea is laying on my pillow purring in my ear like she does most mornings when I've had
the night off and we wake up together in the moming.

Nancy LewenTuesday, February 23, 2016 at 7:23am EST

Ray sort of jumped up like a man on a mission after our conversation, I told him he had a brilliant mind
and I have no doubt that he can tell Kevin what he needs ta do to slay Nancy Flanigan.

Nancy LewenTuesday, February 23, 2016 at 7:19am EST

Ray agreed with me that going up the chain of command, Kevin is his immediate supervisor.
Furthermore, Kim Horvath's next step up is Barb Raymond, Nancy Flanigan has no authority to advise
Kim Horvath to take urinals away from men on Unit C. And no authority to give any input at all on that

unit.
Nancy LewenTuesday, February 23, 2016 at 7:07am EST

Here's some-excerpts from my now defunct gender discrimination complaint against Ray. He was
shocked that Kim Horvath told Nick Swantek a few weeks ago that she is not aware that Penny is being

10

 

 
oe 4 SS TF Be Ww Ne

rr
im Wh eS

i
on

Be
on

a
.

NN NM BRS OM OR
1 em WwW NM ee ©

No
mm

Ww Ww fo Gt Nh Nh
QM Pe ow wo sy

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 12 of 56

pulled from the unit to help on the skilled units. When I showed him the math of how we aren't in
compliance, it was a real eye opener for Ray.

Nancy LewenTuesday, February 23, 2016 at 6:56am EST
http://www:menshealth.com/sex-women/45-sex-positions-guys-should-know/cat
Nancy LewenTuesday, February 23, 2016 at 6:52am EST
http://www.menshealth,com/sex-women/what-your-sex-position-says-about-you

Nancy LewenMonday, February 22, 2016 at 2:51pm EST

Lhave a few minutes to kill before I have to be at the school bus stop. 1 was just wondering how you
feel? I feel like I honestly wouldn't mind feeling how you feel sometime. I didn’t feel that way last
night with Ray when he was mind blown and defending himself against my allegations and I was
giggling in the middle of the night with no witnesses, I felt devious, no doubt, but really didn’t feel like
feeling Ray to see how he felt. Please put some sort of public service announcement on your facebook
page ASAP so I can know how you feel today. Every time I throw away an egg salad sandwich in the
middle of the night { think of you, just so you know. My egg salad is actually better than PSSH egg
salad.

Nancy LewenMonday, February 22, 2016 at 7:56am EST

Ray was singing this song this morning and trying to think of who sang it, I couldn't remember either.
http://youtu.be/2uUbyTGOlxk

Nancy LewenMonday, February 22, 2016 at 7:54am EST

Ray couldn't believe that T actually typed up a four page gender discrimination and harassment
complaint against him and Kevin. We cuddled for almost an hour on Unit E. I forgave him. We're
friends again, and he's going to take my typing and edit it to make himself into the hero instead of the
bad guy. The plan is to wtimately help the other shifts. We're both off tonight. He's going to come up
with what I need to tell him in an emait, which he will then take up the chain of command to Kevin. It's
worth a shot.

Nancy LewenSunday, February 21, 2016 at 11:34pm EST

Ray's here, not Carolyn. They switched. I got a further report from Dawn about Mike. It's just as |
suspected. He's like a little boy. I kind of thought that from the look on his face in her profile picture. I
don't see a wedding to Mike in Dawn's future unless the marriage can be consummated. Sucks to be
Dawn. I told her I sure hope it's temporary. I have a feeling that by the time you're really ready for a
relationship Dawn might not be with Mike anymore. Poor Mike, sitting at home wondering who Dawn
is cheating on him with. I would have chosen hospice. In hindsight, Dawn wonders if she made the
right decisions, Just thought you might want to know to be careful about what you say on facebook.

11

 

 
Oo on @® OPW YP

hm ke
eH

ee
on -& GW Nw

Nw MeN we NN Ne Fe

ho
co

ww Ww Ww w& bh
& WN rt & ©

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 13 of 56

Nancy LewenSunday, February 21, 2016 at 9:48pm EST

I've got a five page typewritten gender disctimination complaint against Ray and Kevin. I still need to
work on it tonight on Unit E, then I'll turn it into my supervisor in the morning. I'm asking as a courtesy
that it be addressed through the chain of command in 7 days or I will assume that his and his behavior
is condoned and { will file a complaint with EEOC for gender discrimination and harassment,

Nancy LewenSunday, February 21, 2016 at 9:45am EST

Lhave no doubt that Ray will be able to defend himself against my harassment complaint,
https://www.youtube.com/watch?v=31PZK fay 714

Nancy LewenSunday, February 21, 2016 at 9:33am EST

If 1 had a Ray Hamm voodoo doll right now I would be sticking pins in it as I type up my witness
statement harassment complaint about his unfair treatment of me.

Nancy LewenSunday, February 21, 2016 at 8:17am EST
https://www.youtube.com/watch?v=iL 7ndxwWgWoA

Nancy LewenSunday, February 21, 2016 at 8:05am EST
Nancy LewenSunday, February 21, 2016 at 8:05am EST

I was stalking you this morning for about ten seconds on my way out the door. OMG Barry that was
long enough you sexy thing you. Honest to God, from the first time I ever saw you sick, J have always
thought that you have the most sexiest sick voice { have ever heard in my entire life. If you were my
sweetheart, | would have immediately had that pressure cooker whipped out and some deliciously
healing homemade chicken noodle soup right in your mouth faster than your runny nose could have ran
away and hid from me. During the impressively speedy cooking time, I would have carried you to bed,
stripped you to your undies, slathered your entire body with Vicks Vapo Rub and smashed your face
into my matronly bosom to feel your head to test for fever. Resistance on your part would have been
futile, If you even opened up your mouth to protest, I would have thrown a cough drop in from my own
personal stash of Halls. You're not my sweetheart though. And besides, I'm working on Unit E this
weekend, have no social life at home, and have some typing work ta do. Sucks to be you Barry. Hope
you feel better. Seriously. Stay hydrated.

Nancy LewenSaturday, February 20, 2016 at 9:38pm EST

Getting ready for work, I was just thinking about the conversation I had with Dawn this morning. Just
as a suggestion, when you talk to Dawn on Facebook you might want to make sure to include Mike in
your comments. His.stress/anxiety level is through the roof and he is accusing her of cheating on him.
I'm not sure if she would mention that to you or not, She did mention it to me and Laurie this morning.

-She thinks it's Chemo brain. I also can’t help but wonder if he suffered hypoxic brain damage.

Whatever the case may be, you might just want to make sure to include Mike in any comments you

12

 

 
eo sm OT & WN OR

10
il
12
13

14

15
16
17

18
19
20

al
22

23

24
25

26

27
28

29

30
31

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 14 of 56

make to Dawn on Facebook. I personally don’t think she is cheating on him, but I don't think she was
expecting for him to be a completely different person than the man she knew and loved before the ©

tragedy.
Nancy LewenSaturday, February 20, 2016 at 7:44am EST

Punched out on time, but left late because I was listening to Dawn vent about what. Changed man Mike
is. He sounds like a bit of a jerk now, quite honestly.

Nancy LewenSaturday, February 20, 2016 at 7:41am EST

Here's the policies on what I've done wrong in the past two days. 9)
Nancy LewenSaturday, February 20, 2016 at 7:40am EST

Sorry | couldn't make it to the dining room this morning, Last minute unplanned skin tear when my
med pass wasn't done yet. I did punch out on time. Also got a counseling from Ray and policy
education right in the middle of my med pass. Atleast you didn't have to worry about avoiding me in

the dining room if I had said hi. 0
Nancy LewenSaturday, February 20, 2016 at 3:15am EST

Kristy called off. I'm charge nurse on Unit C with Penny as the Aide. Ray pretty much ripped me a new
one earlier for being out of compliance yesterday with my med pass. I've got this, but I can’t email him
with my response tonight because I'm still drafting my response. )

Nancy LewenFriday, February 19, 2016 at 10:06pm EST
British humor, http://youtu.be/O_-h7ihvGa8
Nancy LewenFriday, February 19, 2016 at 10:05pm EST

lam so ready to go work Penny's job tonight, Or Chris's job. Not sure which. Not sure what Ray wants
me to do,

Nancy LewenFriday, February 19, 2016 at 4:21pm EST

In a lecture at the Pentagon last year, this Sikh woman beautifully explains the concept of Seva,
(selfless service.) It's worth watching the whole video. http://youtu.be/6E7BSZkw7se

Nancy LewenFriday, February 19, 2016 at 2:15pm EST

I love Dawn just as much as J love any other coworker, but honest to God I chuckle sometimes to
myself.

Nancy LewenFriday, February 19, 2016 at 2:13pm EST

Read what I just said to Shaun Grippe under Dawn's post about charities. 1 think I would last about 30
seconds in a relationship with Shawn Grippe. Dawn and I don't see eye to eye whatsoever on politics

13

 
oe cam ho ke WwW NB

Ft pak hed
NP oO

_
w,

Ne
oe Ste own ou Be

ho
to

i W@W Ww Ww Ww to NM bh hh i]

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 15 of 56

because she doesn't believe in people receiving handouts. I've never mentioned it to anybody, but I
personally gave her $250 last Fall when tragedy struck, I don't begrudge Mike recetving Medicaid right
now either, although I don't think our country can afford to invest that kind of money in every citizen.

Nancy LewenFriday, February 19, 2016 at 1:59pm EST

T'm scheduled to work on Unit C tonight with Carla Mitchell, no aide, Penny will be working as the
aide on Unit E with Kristy. Ray was acting odd this morning. I'm preity sure I know what he wants for
me to do. It would be like an epic battle of the Naneys... I think. I'm not sure if that’s what he wants. I'm
hoping he'll give me some more discrete clues,

Nancy LewenFriday, February 19, 2016 at 1:56pm EST

"Everyone jump upon the peace train Come on the peace train Get your bags together Go bring your
good friends toa ‘Cause it’s getting nearer It soon will be with you" ~ Cat Stevens (Yusaf Islam)
https://www.youtube.com/watch?v=HExjPn5472Z0

Nancy LewenFriday, February 19, 2016 at 1:53pm EST

Came home and slept 3 hours this morning, Hopefully I'll get a 2 hour nap this evening. Imade Dawn
Zappas map at me this morning when J told Tom Fabrizio that I agree with alot of his political views.
"Partisan" noun partisan \ipdr-ti-zin, -sin, -llzan, chiefly British Opar-t)-zan\ 1. a firm adherent to a
party, faction, cause, or person; especially : one exhibiting blind, prejudiced, and unreasoning
allegiance (Merriam Webster) Had a short phone conversation with exhubby3 in Asia. I sometimes
wish that I could vacation out of the country for the entire year building up to the Presidential election.
I don't think there is any other first world country on the planet that is as partisan as the United States.
It's embarrassing how our country fights over politics, It hinders back to the age ald "divide and
conquer" battle tactic. United we stand; divided we fall.

Nancy LewenThursday, February 18, 2016 at 10:18pm EST

Sitting here ready for work with five minutes to kill, Wondering when @qgggprwill be back from her
total abdominal hysterectomy. What-a difference from when I had my laproscopic partial hysterectomy,
I was back to work after 9 days, and could have probably retumed sooner. I put down a new kitchen
floor while I was off. Spent one night in the hospital. Hubby forgot to pick me up the next morning
because he had stayed up all night playing video games and was passed out drunk. I had to call my
daughter at college in Edinboro to drive down to Grove City to take me home, He quit his job without
notice (again) the next week. I had planned to take off two weeks, but went ahead and went back to
work. Poor Pam had hoped to also have a partial laproscopic hysterectomy. It's best to keep the ovaries
for the hormones. I haven't missed my uterus. My supportive male nurse coworker at the time, Tom,
was battling lung cancer at the same time that I had the year long period that he later referred to as "the
neverending period." He died, We never had sex, just support for each other. His wife was useless, That
said, it's time to go to work my 8 hours now, Back to the nightshift routine,

14

 

 
me en oo OO Fe Ww Ne

Reo oe
WW pF FF ©

a
OM ON AM A

NM NM NM NM NI
i oF GBR Re

WN Nh hy
co wo Owns DD

Qa
hf

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 16 of 56

Nancy LewenThursday, February 18, 2016 at 12:34pm EST

Here's my exhubby2 with his 3rd wife a few months ago. According to my daughter, he learned his
lesson when I left him, has stayed employed and isn't the video addict or alcoholic bum that he had
become. I'm real happy for her. I always did see the potential. ;)

Nancy LewenThursday, February 18, 2016 at 12:31pm EST
Nancy LewenThursday, February 18, 2016 at 12:30pm EST

I worked many many many 12 and 16 hour shifts during the last few years of that marriage. This was
usually what I was met by when I got home from work.

Nancy LewenThursday, February 18, 2016 at 12:29pm EST
Nancy LewenThursday, February 18, 2016 at 12:29pm EST
Ex hubby2 cleaned up real well and truly was my sweetheart. ;(
Nancy LewenThursday, February 18, 2016 at 12:28pm EST
Nancy LewenThursday, February 18, 2016 at 12:28pm EST

The real estate attomey votes Republican, but has political views that are eerily similar to mine. He ,
complimented me on the original rent to own contract and will have the purchase agreement ready for
me tomorrow. He'll email it, Then I went to the court house for stage two of the divorce paperwork
filing, She pulled up the case, and sure enough, Exhubby3 acknowledged being served. He apparently
isn't contesting the divorce or the name change or anything else. It's eerily drama free, 1 was thinking
about my exhubby2 today and the irony of me legally changing my surname back to Lewen in a little
over a month from now. It's been about a month since I've cried about any of this.

Nancy LewenThursday, February 18, 2016 at 8:27am EST
Now I'll go back to sticking my finger about once a month. I was just curious,
Nancy LewenThursday, February 18, 2016 at 8:26am EST
Nancy LewenThursday, February 18, 2016 at 8:26am EST
Nancy LewenThursday, February 18, 2016 at 8:26am EST

I don't need to leave for an hour for my appt, so I took the time to analyze the results of my "ten day
sleep at night fasting blood sugar experiment.” [ had to use up holiday days anyway, so I figured I'd
conduct research, I've concluded that if 1 worked dayshift, slept at night, and ate at normal meal times, I
could actually be a well controlled prediabetic person. Range = 90-108 Mean = 91.5 Median = 99
Made = 100

Nancy LewenWednesday, February 17, 2016 at 12:39pm EST

15

 
Oo won mm fF Ww NR

eh hed
ee

i
oo bk

MMM We Be Re pe pe
wwe S&S pons a os

Nm MN BM RO
sa Gm UW fk

woo Oo &® NM Wh
Ow MN Re © ©

we 6
oT ff

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 17 of 56

Iso missed my hubby#3 today. I called the attorney that I was referred to out on West Grandview, who
absolutely treated me like a stupid vulnerable single female and insisted that there was going to be
arguments between the sellers and me. His precise words were, “trust me. ‘Things WILL come to blows
on something, It ALWAYS does." I've known Dave and Carol (sellers) for ten years as my daughter's
friendly neighbors, and have had a good working relationship with them for the past two years in our
rent to own contract. Long story short, if you're ever in the market for a good ethical real estate attorney
and title agency, go to Dennis Sterrett at Sunrise Closing Services on West 6th St. He said it is odd/even
parking, but parking is free, He's "grandfatherly" and seemed to think that Dave and Carol and [ can do
this thing without any fights, I have an appt with him tomorrow at 10:00am, and plan to kill two birds
with one stone by dropping off a form at the courthouse in the next step of my divorce process.
http://www.sunriseclosings.com/about.htm

Nancy LewenWednesday, February 17, 2016 at 9:06am EST
Nancy LewenWednesday, February 17, 2016 at 6:ilam EST

If you were my sweetheart,..after I woke up and ran to go pee this morning, I would have checked my
blood sugar, which would have been 104, Then I would have fed the cats like a zombie while the coffee
was dripping, Then I would have gone back to bed for a few minutes and snuggled under the covers
with two cups of vanilla hazelnut coffee instead of just one cup of vanilla hazelnut coffee. Then I
would have told you that I hope you have a good day and aren't too brain dead on day #3 of 13 hr
shifts. And I would have mentioned that if this real estate attorney on West Grandview Blvd doesn't
have time for my business this morning, I may try calling the one down on State Street instead. I'd
rather use the one on West Grandview Blvd for the sake of easier to park in their parking lot than on
downtown State Street, I have a feeling other people in Erie think like me when choosing which real
estate attommey to use, This law office with the parking lot seems busy, or atleast yesterday they were.

Nancy LewenTuesday, February 16, 2016 at 7:01pm EST
Me and my brother around 2005 or 2006. Drinking shots of milk, obviously.
Nancy LewenTuesday, February 16, 2016 at 7:01pm EST
Nancy LewenTuesday, February 16, 2016 at 4:13pm EST

So wy financing is officially approved. Went to Walmart for some groceries and activity in my life.
Now I'm babysitting and playing video games while simultaneously cooking and playing phone tag
trying to set wp an appt with a real estate attorney. It looks like 1'l be finalizing my divorce and my
house purchase right about the same time in April, I don't think I'll need to gift myself from exhubby3's
Canadian bank account at all, I've got it all under control...as long as I can make it out of my driveway
to make it to the various very important places I'll need to go. Thank God I have no social life.

Nancy LewenTuesday, February 16, 2016 at 10:23am EST
Spoke too soon. There's Fred the ever dependable helpful neighbor. I officially do not need a husband.

16

 
omen none Wwe

bk
oo BM FF ©

MM NM RN RN NM RD oe op oe Re
SBSSBREBBBSEBRAARE

Go ND
2m 0

to ty
NFR

Qo
Qo

Ww to
on

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 18 of 56

Nancy LewenTuesday, February 16, 2016 at 10:13am EST

Talked on the phone & Internet with the lady mortgage broker yesterday. Now as an career professional
strong independent woman ultra uber-feminist, I'm getting ready for my 11:00am mortgage appt ta
drop off the stack of paperwork and truly get the ball rolling. Soon, this front door and this driveway
will be mine all mine, with my name and nobody else's written all over it. First I had to go shovel six
inches of snow. Son in law snow blowed his own this morning, but didn't realize I was going anywhere.
I told my daughter yesterday and she forgot to tell him. She just walked right out, got into the mini van
and rolled right on down the road this morning. Doesn't even have a clue what interest rate they pay on
their mortgage and has never written out a check to a utility company in her entire adult life. She
doesn't think I need a husband in my life. Priceless,

Nancy LewenSunday, February 14, 2016 at 12:10pm EST
Spoke too soon. Do actually have Valentines Day plans, just not sure what time yet.
Nancy LewenSunday, February 14, 2016 at 9:58am EST

Happy Valentine's Day to you alll On this special day, remember that the most important relationship
you have is with yourself & God! As usual, my cats and I woke up to our lonely, boring, quiet house
this moming. The good and most exciting news in my life is that I've lost six pounds in the past week,
and my blood sugar was within normal limits this morning, (normal, nat just well controlled
prediabetic.) The bad news is...the silence around here is deafening. I was waiting for my credit card
statement to be posted on Friday. I plan to spend some time today printing out the last few things that I
need to print out to apply for my mortgage this week. Still haven't decided between a fixed rate or
ARM. As a total boredom buster, I'll be babysitting all day tomorrow, which is what I also did on
Thursday and Friday. I might run to the store for Elmers glue to make homemade "flubber,” which is
sort of ke store bought slime except homemade flubber is way stretchier and way cheaper than store
bought slime. Oh yeah, ] wanted to humbly mention that I would feel really honared if you would
please decide to give me the opportunity to love you all in the near future. I would be especially
grateful if I woke up next year on Valentine's Day and you were my sweetheart, and I would consider it
an immeasurably priceless blessing if I got a Valentine's Day text message from a coworker friend next
year other than just Penny King.

Nancy LewenSunday, February 14, 2016 at 9:55am EST
Nancy LewenFriday, February 12, 2016 at 2:34pm EST

Today I discovered that if you “like” eharmony.com on facebook you get friend requests from strange
eligible men on Facebook without having to pay the eharmony fee! Wonderful. i

Nancy LewenFriday, February 12, 2016 at 8:33am EST
Here's the size of my little bedroom on the first floor, It's actually bigger than the space in a shared

college dorm room.

17

 
Oo Oo SJ Om GO fe WR eS

mb
M ©

Pek eh et
mm GW ho

ROOD RON RD BA RE ee Rk fet
Bw FE Oo tH Ow om

ho
an

Ww Ww Ww & NN Mh
GO hN re OVMawn Dm

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 19 of 56

Nancy LewenFriday, February 12, 2016 at 8:26am EST

There's actually room in my basement that I could have a laundry area, another bathroom, a game room
and another small bedroom the size of my first floor bedroom.

Nancy LewenFriday, February 12, 2016 at 8:16am EST
Nancy LewenFriday, February 12, 2016 at 8:14am EST
Nancy LewenFriday, February 12, 2016 at 8:12am EST
Nancy LewenFriday, February 12, 2016 at 8:10am EST

If I took in a mature responsible college student boarder, one of the responsibilities in addition to yard
work might be to empty the cat litter boxes in exchange for free rent. I'm an eccentric cat lady, have
two cats already, and may even get another one. I lived in East Anglia UK in the 1980's and had Irish
neighbors, what can I say. http://youtu.be/y_zhZeRNISg

Nancy LewenFriday, February 12, 2016 at 8:02am EST
http://youtu.be/SYTV4qXsX f0
Nancy LewenFriday, February 12, 2016 at 7:50am EST

[had asked last Fall if your son would be interested in earning some spending money by doing
yardwork for me, I admit that I had ulterior motives at the time, and was hoping for some backyard
barbecue and hand holding with you. Maybe even a hug in the kitchen, I'm pretty sure my neighbor
Fred wouldn't have a problem with it if I paid him for what he already does for me for free, At some
point, I'm seriously considering taking in a mature responsible college kid as a boarder to help with the
loneliness and to kill two birds with one stone, Free rent in exchange for yard work and lifting heavy
things around the house for me, and that type of thing. It's amazing how heavy things are as a 50 year
old woman compared to how not as heavy they used to be. If I do end up taking in a boarder, the key
words being “mature” and “responsible.” Ray joked with me about that and said J neéd to put in a
swimming pool so I can hire a pool boy. I'm too cheap for that, lol

Nancy LewenFriday, February 12, 2016 at 7:09am EST

Let me know if you're still interested in going to the Cleveland Museum of Art, If not, believe it or not
I'm tossing around the idea of asking Jeff Bradley if he'd like to go as friends. My daughter doesn't
think it would be a good idea and may end up hurting him more than helping him, I've I've driven you
away with my expectations, I'm not going to apologize. I know that over the past few years I've became
really un-Americanized and overly moral. 1 do expect a man to buy the whole cow, At my age and
stage in life, I just don't have any more free milk to give away. It's "all or nothing,” which in today's
westem society | have a feeling may result in me being a very lonely and very bored old woman one
day. lol

18

 

 
_

women & Om BR & he

te mt et
mo NN om OSllUDlUMmUlUCUNUMmrPLDLULUD

WWW MeN Ne Ne
Ue SF SONAR OMS BS tw

Oo
Go

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 20 of 56

Nancy LewenFriday, February 12, 2016 at 7:05am EST

[really would have liked to have gone to see the Deadpool movie with you last night. [ assume you
went with your kids. I hope that you maybe even took some normal and fun woman along, for a casual
night out with no expectations attached. I was in bed by 7pm again last night, lonely and bored as
usual.,.not depressed. I was cold actually, and too cheap to tum up the thermostat.

Nancy LewenWednesday, February 10, 2016 at 10:07am EST

When trying to pick up strange men on the online dating sites, the thing that I've had a problem with is
i don’t mind going out to a restaurant...every once in a while, 1 was so bored last night that I was in bed
by 7:30pm. Not depressed, just bored and lonely. If you're still interested, I'm looking forward to going
to the Cleveland Museum of Art. Soon.

Nancy LewenWednesday, February 10, 2016 at 9:58am EST

My pancreas does actually work. Just saying.

Nancy LewenWednesday, February 10, 2016 at 9:56am EST

1m a good cook. Always have been. Just saying.

Nancy LewenTuesday, February 9, 2016 at 8:04am EST

This is exhubby's kampung (village) in Malaysia. http://youtu.be/dPlq-kq8Baw
Nancy LewenTuesday, February 9, 2016 at 7:58am EST

Nancy LewenTuesday, February 9, 2016 at 7:52am EST

I'm chuckling this morning and I have to mention that that Paul guy would be sooo suspicious today.
Question: What kind of a soon to be ex husband, on the day before an extended trip oversees, sends his
soon to be ex wife pictures of his bank account numbers in a text message and makes sure she knows
that her name is still on 2 out of 3 of his bank accounts "just in case?" For no reason, exhubby
deposited $3000 into my bank account last week to help with closing costs on my house and yesterday
he called and told me that if 1 run into an unexpected bind he trusts me to access his bank account and
only borrow as much as I need, without trying to track him down to ask or tell him. Biggest hardship f
might encounter if I do need to borrow money is I would have to make a run for the border to go in
person to the Bank of Montreal. My income taxes are done. I plan to apply for my mortgage next week.
I'm basically ready, but I'm debating back and forth on who to apply to and whether to get a 15 year
fixed rate or an ARM, I hate making decisions like this. There's pros and cons of both. I've had several
mortgages in my life, but never an ARM. I'm thinking of going that route. [ may fee] differently
tomorrow and decide to apply for a fixed rate mortgage. The day after that I may go back to the ARM
plan. I truly hate making these kind of decisions.

Nancy LewenThursday, February 4, 2016 at 7:53am EST

19

 
Oo FF NM oO Bw NM be

BPR Ree BP
“mau k Whe Oo

pw
co

No NMJ BD OBS OND OM NR OFS
Ot f& Gw Ne © ©

Mm NI hw
Oo Oo

iw
ke

ww
No

ta Ga
mm

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 21 of 56

My elder abuse report did get delivered this am. So now I'm fighting the primordial urge to feel like T'm
about to get in huge trouble for "telling," I plan to spend the day snacking on trail mix and yogurt while
working on getting my financial info together for my mortgage and starting te do some house cleaning.
I need to get things tidied up for an inspection in the next few weeks, I figure I should put my Amas
decorations away and that type of thing. Not sure when the OAG will come in to investigate. I work the
next four nights through the weekend, then off for four nights next week, work next Friday, off next
weekend, That should be enough time to clean house,

Nancy LewenTuesday, February 2, 2016 at 11:48pm EST

Here's my blood sugar at 10:30pm, after feeding my feelings all day jong. Today I did not pig out on
one single cookie, cake, donut, chocolate candy and not even ane spoonful of ice cream. Still feeling a
bit stressed, but | know that I did the right thing and ! did it as quickly as I could do it upon getting the
discrete order from Ray. I plan to wake up tomorrow morning and go to the gym, but before I bounce
around in the pool I plan to take advantage of the free 30 minute personal trainer and learn how to use
the treadmill or something. [ think that I will always have a bit of a dysfunctional stress response in
certain situations as a domestic violence survivor. Then I think about Shelly, the beautiful girl I went to
high school with whose husband shot her in the head and killed her in her 20's. | might be fat, but
atleast I'll be fat and happy when I turn 50 years old on Mar 4th. 1

Nancy LewenTuesday, February 2, 2016 at 12:36pm EST

In the past 4 1/2 hrs, I've eaten steak and eggs with potatoes. Almost a whole box of Welch's fruit
snacks, 1/2 a bag of Tostitoes with salsa. And an apple with peanut butter, Food is the one comforting
love of my life that has always been there for me through thick and thin during times of high anxiety.
Especially since I quit smoking and gave up sex for good in 2007 after smoking and having sex for
almost 30 years. I'm laughing at Dawn's post about foreign doctors. I'm so tempted right now to call my
soon to be ex foreign hubby for some non emotional support, And I would have loved it if he would
have cooked me some Malaysian food this morning so J could have just paced back and forth and not
had to caok for myself,

Nancy LewenTuesday, February 2, 2016 at 12:23pm EST _
I may actually explode. In the past 4 1/2 hrs, I've had one shot of Jack Daniels to take the edge off,
Nancy LewenTuesday, February 2, 2016 at 12:22pm EST

Here's the USPS.com tracking number, so somebody will have it just in case I explode.
9505521515916032000133

Nancy LewenTuesday, February 2, 2016 al 8:58am EST

Lhave the next two nights off, and four nights off next week. Now that I've gotten this over with, I plan
to finish income taxes and maybe even apply for my mortgage next week, -

20

 
sm ot OO

Oo

10
A

12
13
14
15
16

17
18
15
20
21
22

a3
24
20
26

27
28

29 .

30
at
- 32

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 22 of 56

Nancy LewenTuesday, February 2, 2016 at 8:54am EST

The Pennsylvania law is located at 15 PA Code § 15,151-15.157, Shit happens. As an administratot,
you're always better to report things like that immediately than to conceal.
http://www.pacode.com/secure/data/006/chapter]5/s15.151.html

Nancy LewenTuesday, February 2, 2016 at 8:46am EST

Fortunately I've got just enough JD to take the edge off, and even more fortunate is that nobody seemed
to notice last night at work how stressed out I am right now.

Nancy LewenTuesday, February 2, 2016 at 8:40am EST

‘Today is one of those days when I know I would do better if I had a boyfriend or a husband or some
sort of significant other. I did what I had to do, but I'm stressed now,

Nancy LewenTuesday, February 2, 2016 at 8:37am EST

I filled out a Pennsylvania elder abuse complaint form and mailed it to Harrisburg along with a two
page typewritten factual letter. I didn’t do it anonymously. Even as I type this, my complaint is in
Harrisburg on its way to the Attorney General. I strongly suspect that Barb Raymond never did the
mandatary reporting for the involuntary deviate sexual intercourse that was committed against Jesse
Lockett over a year ago. There's a 12 year statute of limitations.

Nancy LewenSaturday, January 30, 2016 at 9:58am EST

Here's Chris Botti and Sting together in concert, http://youtu.be/DpY YJgvgDma
Nancy LewenSaturday, January 30, 2016 at 9:56am EST
http://youtu.be/OXFiug Vo7JU

Nancy LewenSaturday, January 30, 2016 at 9:56am EST

Nancy LewenSaturday, January 30, 2016 at 9:55am EST

l emailed Ray last night and put in for the position of full time charge nurse/hostess of the cuddie room
when it officially opens. Slupski gets to be in charge of the lighting, I recommended Barry White music
to both him and Ray. I was just laying here with my cats in my own cuddle room thinking that Chris
Botti music might be more appropriate. http://youtu.be/-CREYEKw/1T4

Nancy LewenFriday, January 29, 2016 at 8:21am EST

Sorry I just walked on by without saying hi this morning. It was partially because I have a sinus and
sleep deprivation headache from hell, partially because I put my back out pulling Sa, out of the
chair, partially because I was trying to act all professional, and partly because I was afraid that if J
stopped to say hi, as soon as { laid my fl on you I might've accidentally stuck my 0 in your land then I
would've really felt like 0, 1 got exactly 3 hours of sleep yesterday and a one hour nap last evening

ai

 
oC wn nT F&F WN RE

Rb RR pe
Wop WM BR ©

a
mo

mop
oo ~

Re
ws

Nm oN
em

ho
ho

hm oN
& Ww

B
on

Ww OF to op Nw fh NM ON
bh OM Re Oo DPD wes mH

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 23 of 56

before work, (1, Still, read the essay type response to Kevin work email I wrote entitled "resident
rights," FYT-e only scored an 11 on the BIMS screening tool, He may not be a consenting
adult. He's more likely a victim of sexual abuse.

Nancy LewenThursday, January 28, 2016 at 2:26pm EST

That said, I read the email from Tom B. about the DOH coming in yesterday and not finding anything
wrong yesterday. I also just got the phone call from the DOH inspector explaining how they didn’t find
anything wrong yesterday, I didn’t think that they would find anything wrong yesterday, [l, It's going to
be fun just to sit back now and watch how this unfolds,

Nancy LewenThursday, January 28, 2016 at 2:13pm EST

One important thing I forgot to mention with online dating. If you happen to see a girl who catches
your eye, strike up a chat with her and if she seems pleasant enough with a decent job and has been
married a few times, start "sexting” and see how it goes, There is no iPhone symbol of a fully erect
penis, so use these symbols to represent an erection to indicate that a picture of somebody's menopausal
grandmother makes you horny: (i), Or you can try sending the tongue to a total stranger. That might
work, [, This symbol represents ejaculation: 0.

Nancy LewenThursday, January 28, 2016 at 2:04pm EST

Here's another free online dating site called ourtime.com. It's for the age 50+ crowd, meaning that the
people on it should be pretty mature.

Nancy LewenWednesday, January 27, 2016 at 10:07pm EST

I may try eharmony.com in a few months after I buy my house and after my divorce is finalized. Good
luck with online dating, Seriously.

Nancy LewenWednesday, January 27, 2016 at 10:03pm EST

You seriously might want to try Zoosk. As for me, I'm deactivating. 56 messages from strange men in
one day is more activity than this old girl can handle,

Nancy LewenWednesday, January 27, 2016 at 6:02pm EST

I personally think that 1 would look really good relieving Barry (or Dawn) at 7:45pm, but I researched
the law the other night. My nursing license is not actually needed at 7:45pm since there's plenty of
aides. However, if they're going to try to meet the assisted living staffing number requirements by using
aides, those aides should be trained to pass the medications with that many residents needing assistance
with they're medications. The medication administration course info is available on the DHS website.
Trained aides could pass the meds perfectly fine, except for the insulin injections or any other
injections other than epinephrine injections. That's the law, If they don’t want to train aides in
medication administration, then yes, I should be relieving Barry at 7:45pm. Again, I don't think that
Kim Horvath is doing her job very well when it comes to care planning, and basically has no f*cking

22

 
re

oOo em ~N GS wo & & fh

fs bt
hm o>

bs eet
co ONG

NPM BP BB Re ee
Ne GS Db oN ow

MI hm) fg
on ct wy

WwW to ty f& hw Nh
On FP ow On DH

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 24 of 56

idea what's involved in a 9pm med pass since she's not a nurse.
Nancy LewenWednesday, January 27, 2016 at 4:24pm EST

I'm sitting here with my phone literally in my hand, with my life on hold, babysitting my grandson and
grand dog while waiting to see if 'm needed to relieve Barry at 7:45pm. | made the offer days ago
when I still thought I'd be relieving Dawn. Just saying.

Nancy LewenWednesday, January 27, 2016 at 5:51am EST
Fyi- Zoosk is another free online dating site.
Nancy LewenWednesday, January 27, 2016 at 5:50am EST

I think you've shared my private messages with VIPs Barry. If so, please pass it on that from a
menopausal female nurse perspective, [ suspect that the toilet paper in this place is the cheapest
roughest toilet paper on the market and I'd appreciate an upgrade ASAP,

Nancy LewenTuesday, January 26, 2016 at 1:01pm EST
Nancy LewenTuesday, January 26, 2016 at 12:53pm EST

Ok. Regarding my need to properly nurse men, I was being sarcastic this morning. I did receive the
phone call that I have been expecting today, (I was told ina letter last week to expect a phone call. I
told Slupski about the letter.) Long story short, is it wrong for an inspector to call a nurse “dear” prior
to hanging up the phone? Just wondering. And would it be wrong of me to call you "babe" when
looking at the schedule for the rest of the week? Just wondering. They plan to come in on dayshift
hours this week and they don't expect to find an unlawful staffing shortage. I did name names of where
the quality of care problem lies, initials BR and NF. That's inside info from one grandma type to
another. Destroy this text, Or don't destroy it so that you can one day pull it out to prove that you saw
the news here first, before it was even news. {lf

Nancy LewenTuesday, January 26, 2016 at 6:10am EST
http://youtu.be/NuXMCLLCyAK
Nancy LewenTuesday, January 26, 2016 at 6:10am EST

I don't know when your divorce will be final. Mine will be final the first week of April. I'm mentioning
this because I have such a need to nurse a good man and shower a good man with devotion, loving
kindness and genuine caring. I honestly would like the opportunity to nurse you the way that you —
deserve to be nursed. Asap. If it didn't work out, we could just agree to part on friendly terms and could
even avoid each other at work. My defendant thinks I'm too young and too loving to be alone for the
rest of my life. I know that the other party in your divorce is losing right now, possibly more than she
even realizes. That said, I hope you have a good day at work today. It's the end of January, If you'd still
like to go to the art museum, start to figure out a good day. I assume that it's best to wait until after your

23

 
So mo SON Be WF He

RQ pA ob ip RoR RA Ro be
Oo Mr Ow mo kh wD HF ©

N
pace

Ww WwW ow oo & Ww Bh OAD ON? Re Mh oN OND ORG
a Bw Ne OO On SO oO kw bh

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 25 of 56

divorce is set in stone FINAL.
Nancy LewenTuesday, January 26, 2016 at 5:36am EST
And if his doctor really gave him that advice, Ken is a stupid nurse for following that advice,

Nancy LewenTuesday, January 26, 2016 at 5:35am EST

That's the problem with picking up strangers for dating. Dating strangers equals restaurants, bars,
meeting at Starbucks, etc. Or inviting a stranger to my house for a home cooked meai and hoping
they're not a psycho axe murderer. Dating strangers sucks. Just saying,

Nancy LewenTuesday, January 26, 2016 at 5:31am EST
Nancy LewenTuesday, January 26, 2016 at 5:31am EST

I was just thinking about Sql logic vs me logic. dill» was recently diagnosed with full blown
diabetes. His blood sugar one night at work was in the 500's. The doctor put him on glucophage and
glipizide. We were talking the other night, I told him I was really glad that he got the diagnosis because
atleast he knows that he's diabetic....which is better than going around as an undiagnosed diabetic. My
dad didn't know he was diabetic until he had his first heart attack at age 55. Ken laughed at me, and
claims that his doctor told him he needs to eat more sugar! He’s not eating enough carbs apparently and
needs to eat more carbs. I just stood there and laughed with him, not at him. I don't know who his
doctor is and whether or not he gets a kickback from the makers of glucophage and glipizide. I'm
mentioning this as a person who is controlling pre diabetes without medicine at present, but I know as I
approach my 50th birthday I'm going to need to kick it up a notch with the diet and exercise. Less
restaurant food. Less alcohol. Get off night shift one day.

Nancy LewenMonday, January 25, 2016 at 7:01pm EST

I'm not sure if it's normal for a divorce defendant to call the plaintiff “sweetheart.” Hubby3 received the
papers today and called for instructions on what to do. All I need is the signed receipt from the post
affice to show that he was served, but I enclosed a pre addressed stamped envelope with a form inside,
so that he could acknowledge to court that he received the papers. I thought I made it simple, and
almost didn't even enclose the form. I wish now that I hadn't. I swear to God it took 30 minutes on the
phone trying to explain how to sign and date a form and stick it in an envelope. It was frustrating for
both of us. It's the parietal region of his brain that's damaged. From a clinical perspective it's sort of
interesting to see how a person can sit there and still converse fluently in five languages, but can’t
figure out how to sign a from and stick it in an envelope. I honestly would have taken care of this man
and loved him like a wife until the day he dies, but he doesn't want to live in Erie with me because
there is no Sikh gurdwara (temple/church.) In some ways it's nice to be loved by the defendant instead
of hated like I have been in the past. It's bittersweet though. I think that's what's been good about
having a two year separation as a buffer when terminating a good friendship. I dont regret the past 8
years, but I'm ready to close the door and not look back. In some ways it's more like being widowed

24

 
won a Tm FF FW PHP FF

—
>

ee
“Ioan tw Ne

NM NM NM MN NM NH NM NR le
“a ho a USN DY Ta

wWWwDwhy
NFP Ooo om

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 26 of 56

than being divorced. Absolutely no hatred or biiter feelings.

Nancy LewenSunday, January 24, 2016 at 6:20pm EST

‘My faux friend.

Nancy LewenSunday, January 24, 2016 at 6:19pm EST

Just got off the phone wih Ken. I feigned friendship chemistry. Cha ching. I don't really need to extra
income to qualify for my mortgage, but I figure it won't hurt. (My car is paid for, my credit card usage
isn't out of control, and my only other bill is my student loan.) Life has a way of coming together.
Especially for my friend Ken Langford this evening. lol https://www.youtube.com/watch?

V=PtK_ 86K Sms0

Nancy LewenSunday, January 24, 2016 at 6:04pm EST

I was just thinking about you because I'm about to call my good friend Ken Langford to see if he needs
me to come in even earlier than I said I would, Dawn called off today and I was supposed to relieve her
at 745pm, Ken thinks we're best buddies these days. I'm actually just trying to pick up as much OT as [
can while it's available since I've received all three of my W-2s from last year and can apply for my
mortgage any time now as soon as I get my income taxes done. In reality I feel absolutely no
"chemistry" whatsoever with Ken Langford. I’m not even talking romantic chemistry, I'm just talking
friendship chemistry, Ray and I have friendship chemistry. It's necessary,

Nancy LewenFriday, January 22, 2016 at 4:07pm EST
http://youtu,be/ADuSnt6PEn8

Nancy LewenFriday, January 22, 2016 at 3:54pm EST
Nancy LewenFriday, January 22, 2016 at 3:49pm EST
Nancy LewenFriday, January 22, 2016 at 3:08pm EST
I've got the warm and cozy grandma look down pat.
Nancy LewenFriday, January 22, 2016 at 2:'57pm EST
Your face was here in my dream.

N ancy LewenFriday, January 22, 2016 at 2:57pm EST
Nancy LewenFriday, January 22, 2016 at 2:57pm EST

My alarm clock went off at 2:30 and woke me from an interesting dream. I need to get dressed to go to
the school bus stop, but wanted to mention that in my dream I was stroking your head like a little boy
with your head on my chest. It felt good in my dream to nurture you. Then the alarm went off. Just
thought I'd mention it. Trust me when I say that my bed is so cozy right now. I don't really feel like
jumping up and going to the bus stop.

25

 
Oo SF NO OF KR WSN Re

be eet
Nn re

Se SS Ee
on fe Ww

Nob Re pe
eo pw ons nm

hm
be

NO oR obo
& cw fw

ni
on

BS Ro
“Ii cm

Wo WwW S&S hI
Pe Oo Oo ©

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 27 of 56

Nancy LewenThursday, January 21, 2016 at 3:07pm EST

I'm curious and dying to know if she was ordered to pay child support and if she was furious about the
custody decision.

Nancy LewenThursday, January 21, 2016 at 11:56am EST

Hope your visit to the courthouse today is/was as pleasant as mine. | told the girls in the prothonotary

office how fun it actually was to elope to get married at Niagara Falls. Paid an extra $8 to officially

change my name back te Lewen. Mailed the papers afterward. No drama whatsoever.
Nancy LewenThursday, January 21, 2016 at 11:53am EST
Nancy LewenWednesday, January 20, 2016 at 4:32pm EST

Scratch Failing water off my list. I'm too cheap to pay $25 a ticket to see a house that I can tour on
YouTube, If I need the peaceful feeling of a little waterfall In the woods I'l go fishing. That's me. 1
pride myself on not only being frugal, but also being a cheap date. http:/Avww. falling water, org/82

Nancy LewenWednesday, January 20, 2016 at 9:51am EST
Admission is $8 per vehicle. hitps://www.chichistory.org/visit/museum-and-site-locator/serpent-mound

Nancy LewenWednesday, January 20, 2016 at 9:12am EST

1 took two Anthropology courses when 1 was working on my bachelor's degree, I learned about this

place in Ohio, and noticed the sign when I was on a road trip to Texas once. If you change your mind
about online dating, I'd like to go to this serpant mound place for a third date. It's interesting,
educational, and I'm not sure but I think it may be free admission, which is my kind of date.
https://www.youtube.com/watch?v=ffl28wZfdog

Nancy LewenWednesday, January 20, 2016 at 2:27am EST

she's hyperactive and likes to do evérything, which is cool with me. I've got this divorce under control.
Hubby3 dropped off $400 when he visited over the holidays, Looks like it's going to cost me $211 plus
postage.

Nancy LewenWednesday, January 20, 2016 at 2:25am EST

Working on Unit C, me as mentor, Melissa Vactor as orientee. She
http://Awww.pacourts.us/assets/files/setting-4287/file-4558.pdf?cb=650d0e

Nancy Lewen'Tuesday, January 19, 2016 at 5:52pm EST
Sorry. I relapsed and crossed the line again. 1 couldn't help myself when I saw picture S.
Nancy LewenTuesday, January 19, 2016 at 5:50pm EST
Nancy LewenTuesday, January 19, 2016 at 5:50pm EST

26

 
ol fe oo BG

“to om

10
14
12
13
14
15

16

17
18
19
- 20
21
22
23
24
20
26
27
28
29
30
31
32
33

34
35

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 28 of 56

Nancy LewenTuesday, January 19, 2016 at 5:32pm EST

As a suggestion from a friend, I would highly recommend using picture 5 as your profile pic.
Hypothetically speaking, that intelligent serious dad look would make you look so rape-able to a nerd

chick,
Nancy LewenTuesday, January 19, 2016 at 3:48pm EST

Do not have sex with this woman, according to two newly divorced men I chatted with, neither of
whom knew each other.

Nancy LewenTuesday, January 19, 2016 at 3:47pm EST
Nancy LewenTuesday, January 19, 2016 at 3:45pm EST

In all seriousness, there is a woman named Robin who works as a domestic violence counselor and
preys on newly divorced father types who are getting out of long marriages, From what two different
men told me, she gets into taking advantage of the vulnerability and “breaking” in the newly divorced
men in Erie like a Dominatrix. 1 guarantee she'll hit on you. Have sex with her and you'll be having sex
with most of Erle ahd western New York. Well educated. Masters degree. Sort of blond with big
boobs/big booty. I'm not joking. Be careful.

Nancy Lewen'Tuesday, January 19, 2016 at 2:35pm EST

T haven't been on the online dating site, but was curious to see whatever happened to the guy who went
to Arizona for the holidays. I don't think he ever came back to Erie. Anyway, I saw your profile, which
did stab me just a little bit in the heart on a personal level. I did actually almost shed a tear. Good luck
with that online dating stuff. Like I said last week, can’t blame a girl for trying, and 1 still love you
regardless, I am actually glad to see that you're out there trying to pick up women for nothing serious
and not looking for a new mama. I'm sure that you'll be able to get laid with no strings attached, and
will most likely find a nice girlfriend or booty call or whatever. As for me, J hereby cancel the first date
to the Cleveland Museum of Art, and the proposed second date to Fallingwater. This Spring I plan to
concentrate on finalizing my house purchase and finalizing my divorce. In spite of my poor track
record 1 still believe in marriage and in a few months I plan to resume looking for a husband's name to
steal and grow old with because it’s such a hassle to change surnames. Next time I change surnames is
the last time. That said, I plan to cry for about 10 minutes over you and then I need to go to the bus stop
fo pick up my grandson, I've been hurt worse by bigger assholes, and in the end I'm not the least bit
embarrassed, I'm glad to be your facebook friend and will be happy to see you accasionally in passing
at work, particularly if I've just gotten screamed at by a supervisor without just cause and that type of
thing. Take care. I'll quit throwing myself at you now and will step back over the line that I insisted on
trying to cross even when you said that you weren't interested in a relationship.

Nancy LewenTuesday, January 19, 2016 at 1:27pm EST

If you'd be interested in a second date, I'd like to go to Fallingwater. I don't know if you've ever been

a?

 
Oo mon OD OM PWN

oo @ tf w OF fb OF WB BI Om BND oR OND OM OG OG OA OG

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 29 of 56

there, but it's a famous Frank Lloyd Wright house that's south of Pittsburgh and definitely a summer
time day trip, or ideally a Fall trip to enjoy the leaves changing colors. The house is all cantilevers built
over a waterfall and really peaceful and interesting. Angelina Jolie actually took Brad Pitt there as a
gift. I haven't been there since I was a kid, 1 would probably try to hold hands.
hitps:/Awww.youtube.com/watch?v=pSbj VgpXDoA

Nancy LewenMonday, January 18, 2016 at 3:30pm EST

I may just go ahead and write Nancy Gill aka Nancy E Lewen, the way that I did two years ago on
the separation agreement.

Nancy LewenMonday, January 18, 2016 at 3:24pm EST

Shovelled myself out once and made it to Walmart for some essentials. I'll probably need to shovel
again this evening before I go to work unless my son in law or neighbor does it for me. I was just
sitting here reflecting on how much easier it is to get married than it is to get divorced. I'm filing for a
3301(d) divorce based on two years separation. I can file any time now, but it can't be finalized until
after March 31st. J don't work Wednesday night, so I figured I'd fill out the forms and run to the
courthouse to file them on Thursday, then go straight to the post office to serve them prior to Pretam
leaving for Malaysia. That's the only signature I need from him, is to show that he was served, When it
is finalized, I can just text him, email him or message him on Facebook to let him know. I was going to
fill the forms out right now. Sounds good in theory, but technical problems prevail. I can't figure out
how to print from my laptop to my printer, so I have to email anything that I want to print to myself,
then open it up on my cellphone and print from my cellphone to the printer. I was all ready to print
when I discovered that the printer is out of yellow and magenta ink. I have plenty of black ink and two
spare black cartridges, but no new magenta and yellow cartridges. I don’t actually want to print out in
color, but the printer won't let me print cut in black since I'm out of magenta and yellow cartridges. I
can't figure out how to print out in black here at home, so I'm sort of stuck. I don't know where I work
tonight and tomarrow night, but whatever unit it is I have a feeling that I'll be printing out divorce
forms at work, (That is if I make it to work and don’t put my back out shovelling snow.) I needed my
soon to be ex’s social security number to put on the one form, Sure enough, within minutes he texted it
to me, No drama whatsoever. That's what I love about that man. He's been like a rock for me since
2008, 100% genuine friend until the end. I've only discovered one possible glitch. The last time I was
divorcing the love of my life, Mark Lewen, he fought with me about my sumame, demanding that I
give back the surmame I had used for many years. { agreed so that he'd sign the papers. I had researched
the law and knew that you don’t have to start using a sumame ordered in family court proceedings if
you don't want to. I continued to use it, purely out of spite since he didn’t have any problem giving me
the name when we got married. So now in this divorce I'm not sure if I should use the surname "Gill"
that was given to me on the marriage certificate or if 1 should use the sumame "Lewen" that I've
continued to use out of spite and is the name on my driver's license, nursing license, passport bank
accounts and everything else. I may need to leave that part blank until actually arrive at the

28

 
“ @ & fF GW mb

co

10
li
12
13

14
15

16

17
18
19
20
2k

22
23
24

25
26

al
28
29
30

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 30 of 56

courthouse on Thursday and then I'll ask the clerk. http://www.pacourts.us/learn/representing-
yourself/divorce-proceedings

Nancy LewenSaturday, January 16, 2016 at 9:32pm EST
https://www.youtube,com/watch?v=1Uam2NeGZ_0

Nancy LewenSaturday, January 16, 2016 at 9:32pm EST
Nancy LewenSaturday, January 16, 2016 at 4:43pm EST
Which I didn't empty even though I'm required to by law.
Nancy LewenSaturday, January 16, 2016 at 4:43pm EST

I refused to apply Jeff Bradley's TENS unit last night without an order and complimented him on his
urinal, 0 ,

Nancy LewenSaturday, January 16, 2016 at 4:42pm EST
Lol
Barry BlasicSaturday, January 16, 2016 at 4:39pm EST

One of my trademarks, is the overuse, of commas, in order to achieve a high quality, run on sentence,
there is no greater tool, than the comma.

Nancy LewenSaturday, January 16, 2016 at 1:03pm EST

How are you feeling? By the way, I heard about the violent behavioral incident on unit E the other
night. { was over on C and read your note detailing the incident. I know those two guys well and can
only say that I couldn't help but notice a couple grammar errors, You put commas where you should
have had periods, which resulted in one big run on sentence, Hope you feel better. Get some rest and
drink plenty of fluids.

Nancy LewenSaturday, January 16, 2016 at 5:32am EST
Get well soon.
Nancy LewenThursday, January 14, 2016 at 10:12pm EST

Kerry had a quickie yesterday also. She took Ken to defend her. I'm sure your PDC will go well tao, as
long as you remember to just sit there and stroke the cat. xoxox

Nancy LewenWednesday, January 13, 2016 at 5:10pm EST
Practicing wrestling moves, Lol
Nancy LewenWednesday, January 13, 2016 at 12:13pm EST

It's my neighbor Fred Pence outside using my son in law Sean Beers' snowblower, Works for me.

29

 
Oo mom som io me ND oe

Rm i
Ee oO

—
No

pet

en
“I oh ow

a
{> oO

Mm MD NM RD ON
mm it BN Fe ©

Mm oN
am

ho
~~

No NS
co oO

Ww
oo

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 31 of 56

Nancy LewenWednesday, January 13, 2016 at 12:1ipm EST
https://www-youtube.com/watch?v=cV0tCphFMré
Nancy LewenWednesday, January 13, 2016 at 12:05pm EST

I'm mentioning this becanse this type of extra projects stress me out. I'd lave to spoon right now and
would really love to have that "protected" feeling with some traditional missionary style lovemaking.
Oh well, Sucks to be me to live like a nun. Atleast my neighbor Fred or somebody is outside
snowblowing.

‘Nancy LewenWednesday, January 13, 2016 at 12:00pm EST

There are two separate things that I need to do soon, probably in the next week or so which will be
good timing since I haven't gotten my W-2's from home health yet to do my income taxes and apply for
my mortgage. First I'l need to do a litte bit of research and then I'll get the jobs done.

Nancy LewenWednesday, January 13, 2016 at 11:57am EST

Lalso read a group email last night at work from Tom Buchleitner, Most people probably didn't even
see the hidden messages, I did. That's because I'm a witch I guess.

Nancy LewenWednesday, January 13, 2016 at 11:55am EST
Meant to say “they're” not "their."
Nancy LewenWednesday, January 13, 2016 at 11:55am EST

Chris Wills was serving breakfast in the dining room this morning with these big flowered rubber
farmer style boots. In England they call them “Wellies,” not sure what their called in Erie, PA.

Nancy LewenWednesday, January 13, 2016 at 11:53am EST
I meant to say Ray, not Rat, lol

Nancy LewenWednesday, January 13, 2016 at 7:25am EST
Donna had her PDC with Scott and Rat. It was a quickie.
Nancy LewenWednesday, January 13, 2016 at 1:42am EST

Just got Layed. He tried to tell me I didn’t punch out and if I don't punch out I need to tell somebody. I
know I punched out. If I hadn't punched out J would've told Scoit,

Nancy LewenTuesday, January 12, 2016 at 6:56pm EST

Of all the different sex positions, I know without a shadow of a doubt that I love this sex position the
most of all, from the very bottom of my heart.

Nancy LewenTuesday, January 12, 2016 at 6:54pm EST

30

 

 
oOo mo Oo e& Ww MB Re

bt RS bk ek
hw FE ©

bee eg
oo n~I om wt

moh ee
Re © ©

Bo
bo

ho BS
& w&

uw to ho Bo ho ho Ro
RR oO Oo ce “J ao on

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 32 of 56

Nancy LewenTuesday, January 12, 2016 at 12:59pm EST

When the time comes for scheduling the trip to the Cleveland museum of art, if it makes it easier to
schedule I wouldn't care if your kids came along. The only thing I can't promise is that f might try to
grab their hand while crossing the road, 1 still sometimes do that with my adult daughters, If they
wouldn't be grossed out at the thought of going on dad’s first date to the museum, I wouldn't be grossed
out either, but I may knock them out of the way and throw myself in front of a speeding car or
something dramatic like that. I've acted like a mom since I was 16.

' Nancy LewenTuesday, January 12, 2016 at 9:11am EST

I should've clarified last night thatI "know” that I'm supposed to help you and love you and your kids.
Part of being an empath is “knowing” things. I just don't know the steps in between point A and point
B. Meanwhile, I was awake most of the night even though I was off work, I'm tossing around the idea
of putting in for Jodie Dickey's position when she is no longer able to work. Not sure when that will be,
but I "see" it ike on a piece of paper in front of my brain. ['m not sure what your soon to be ex wife
may think that she sees, but I see your kids with you.

Nancy LewenTuesday, January 12, 2016 at 3:50am EST
Nancy LewenTuesday, January 12, 2016 at 3:47am EST
Here's the bus stop for the elementary school, on the corner of west 11th and Marshall.
Nancy LewenTuesday, January 12, 2016 at 3:43am EST

There's also plenty of unfinished basement, which is currently a mess because I'ma slob at heart. I try
to keep the Livingroom dining room and kitchen straightened up. And the bathroom, which is actually
in need of a makeover but the plumbing works,

Nancy LewenTuesday, January 12, 2016 at 3:40am EST

Finished part of the basement. I haven't put my Christmas decorations away yet and probably won't
until the summer.

Nancy LewenTuesday, January 12, 2016 at 3:39am EST

Livingroom dining room kitchen,

Nancy LewenTuesday, January 12, 2016 at 3:38am EST

Here's the sunroom. It isn't well insulated so I don't use it in the winter.
Nancy LewenTuesday, January 12, 2016 at 3:37am EST

Here's my bed and my dresser in my bedroom by the bathroom.

Nancy LewenTuesday, January 12, 2016 at 3:16am EST

31

 
moon me UO Rw Ne

aa
NFO

—
ee)

a
mw om Ul

_
tO

BON ND Mh
GO BR? ke ©

nO
aoe

ho oN MS BO OM
oan am

ww
Oo

oo Gg) Go Go
tf OO BFE

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 33 of 56

"It is not "circus", Damn spell check
Nancy LewenTuesday, January 12, 2016 at 3:10am EST

Here's my granddaughter Kyla. I'll never forget the time when she was 7 months old. I had her bigger
sister by the hand in the snow when my daughter threw Kyla out the door to me and screamed "helped
me mom, call the police” just as the door slammed shut. I jumped about 15 feet in the air, but did make
the catch that day. A few months later I was able to drive them all to a women's shelter in the middle of
the night. When he couldn't find her and the kids, that particular abuser then thought he'd start
following me and try to ran me off the road on my way to work, What he didn't realize was that [
learned how to drive a stick shift on European roads as a teenager. Not long afterward, my daughter
moved in with her current husband and lived happily ever after. That particular abuser fell over dead
one day from a drug overdose, However I can help you and your kids is really no sweat off my back,
but J don't know right now exactly what circus that you all need.

Nancy LewenTuesday, January 12, 2016 at 2:31am EST

I'm starting to fall asleep again, Without knowing exactly what your needs are and what the plan is I
can't really say much more except that I love you as a friend with pure unadulterated love and I know
what it's like to go through divorce, However I can help you just let me know, I would never ever hurt
you or your kids and i don't have much to give except love. What J do have in willing to share. If any
teen is a "slob" they can rest assured that my daughter Jen was also and still is.

Nancy LewenTuesday, January 12, 2016 at 2:24am EST

If you were my boyfriend, you could visit me and spend the night or just stop by for a few hours of
lovin’, First It would take for me to have a serious conversation with my daughter. My only rule is that
you kids couldn't come with you on a “visit” unless we knew ahead of time that there wasn't going to
be any sex involved. It would be too weird for your teenagers to tag along on dad's booty call. Ew.

Nancy LewenTuesday, January 12, 2016 at 2:17am EST

If you don't need to move in as refugees asap, I want you to know that Flove you and when I was sleep
deprived and giddy the other night in my reddish lipstick It really turned me on that you're still so
faithful to your marriage vows. However, I strongly suspect that if 1 served you some alcohol with a
date rape drug in it you could most likely cheat on your wife even though you've been faithful for
approximately 20 years or so.

Nancy LewenTuesday, January 12, 2016 at 2:10am EST

If your need doesn’t involve moving in asap, then I want you to know that I spent a lot of years living in
the highly intelligent and educated Indian community. If we started dating you would need to know up
front that it would be dating with the intention of hopefully marrying fatrly quickly if we determined
that we were compatible. ,

32

 
eS

oo NOOR Ww

be

=
i]

PrP Ye
mm oo f& te

—
~J

Pe
to co

RS
Se

NO MS
ee

Mm NM NY
ot dé Gd

NaN
“I oo

NO
Oo

0 NO
oa

Qo Ww
|

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 34 of 56

Nancy LewenTuesday, January 12, 2016 at 2:05am EST

T'm a legally separated woman with a legally separated brain injured husband who lives 500 miles away
and encouraged me to get out there and date. He's not an issue, My daughter is overprotective of me
and doesn't want me to jump into any relationships but you mentioned that your daughter is "at risk," If
there are any services available to help with that, Kim would know. You may have seen her on tv when
she was a health educator at the health dept for ten years. Now she's the VP of Outreach
Communication at Early Connections.

Nancy LewenTuesday, January 12, 2016 at 1:58am EST

My rent to own contract doesn’t include provisions for five people, but Dave and cara) are cool
landlords since I pay all the utilities and taxes etc. soon my income (ax info will be in order and I can

apply for my mortgage.
Nancy LewenTuesday, January 12, 2016 at 1:55am EST

I know you read my earlier message, but didn't respond so I'll just make a stab in the dark. If you need
to move in asap as refugees, you can do what you want with the three bedrooms I showed you and I
could care less what you do as Jong as you don't expect any help from me moving furniture up and _

down stairs.
Nancy LewenTuesday, January 12, 2016 at 1:50am EST

Lalso have a living room, dining room, kitchen and sunroom on the back, Nothing fancy, but it's home.
The high school is McDowell. I don't have a garage.

Nancy LewenTuesday, January 12, 2016 at 1:47am EST

[sleep in a twin size bed in a small bedroom on the first floor. I did have the queen size bed in here

until recently. I like to sleep on the first floor because its closest to the bathroom.

Nancy LewenTuesday, January 12, 2016 at 1:42am EST

Here's the queen size bed in the basement. Nothing fancy, but it has potential.

Nancy LewenTuesday, January 12, 2016 at 1:39am EST

The other bedroom upstairs is smaller. It used to be a boys room and the red carpet needs stretched or
nipped up and thrown out.

Nancy LewenTuesday, January 12, 2016 at 1:37am EST

Crashed earlier and woke up now to go pee. I'll elaborate. Here's the full size bed in the guest bedroom
upstairs, It's the bigger bedroom of the two. It's where my tiny T'V is.

Nancy LewenMonday, January 11, 2016 at 9:00pm EST
You obviously have a need Barry, FYI- A family of six used to live in my house. There's four

33

 
Oo ON Hm Mh WN

peck ek
re o>

p=
Ro

a ae
Oo in & ww

Re ob be
6 co ~~

ho Bo
ms ©

MO RO NO
mB GW Nh

Me oN
“3 och tna

oO GW nm wh
ge & © &

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 35 of 56

bedrooms, You are all certainly welcome, but I don't know what the plan is. Please enlighten me one of
these days, ok? Tonight might not be a good night to enlighten me because I didn’t get much sleep
today. I'm also drinking rum and slightly giddy. So just let me know one of these days what your exact
needs are and I'll help you however I can, PS- all joking aside, [ love you. Pure unadulterated love from
a dark rum drinking sleep deprived giddy woman. lol https://www.youtube.com/watch?v=GqhiaI5Lyk

Nancy LewenMonday, January 11, 2016 at 5:09am EST

If you thoroughly understand what it is that you need to do at your PDC meeting, post this on facebook.
http://youtu.be/QSWBX72rDe4 |

Nancy LewenSunday, January 10, 2016 at 10:45pm EST

Here's my glamour shot picture from 1999, with not only with eyeliner and red lips, but alse red hair
and feathers! (Glamour Shots isn't even in business any more.)

Nancy LewenSunday, January 10, 2016 at 10:38pm EST

http://empathcommunity.eliselebeau.com/forum/topics/those-eyes-though Another trait of empathis is
the ability to see the quality of a person’s soul. Ray has a good soul, He's probably never admit it if you
asked, but we've had some interesting conversations in the middle of the night about spiriuality and
metaphysics. I have a very hard time looking Ken in the eye.

Nancy LewenSunday, January 10, 2016 at 10:16pm EST
Just got off the phone with Ken. I honestly don't mind doing favors.
Nancy LewenSunday, January 10, 2016 at 6:26pm EST

I know Slupski watches football when he works units D and E at night. 1 don't, I often pray at night like
a mun.

Nancy LewenSunday, January 10, 2016 at 6:23pm EST
One of the traits of being an empath is an irresistible attraction to God.

Nancy LewenSunday, January 10, 2016 at 6:2ipm EST

" Here's my reading material for the night. It's a book about the structure of the soul, written by St Teresa

of Avila who was a mystic and a num. Witnesses said that often when she meditated her body actually
levitated, She's the one in the statue with the angel.

Barry BlasicSunday, January 10, 2016 at 6:20pm EST
You should, it might help meit the ice!.
Nancy LewenSunday, January 10, 2016 at 6:17pm EST

If I can get the inch of ice off my windshield in time I'll see you in a little bit. I don't have my reddish

34

 

 
OoOmonm 2 oo ke WS NB

bes ett
Nm em ©

im ne
em Go

=
an

a
“EO

_—
co

ho ok
& to

ROMP OR ON
& GW BNI he

Bo ho
om

RS ON
oo os

fo RO
o>

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 36 of 56

lipstick on today.

Barry BlasicSunday, January 10, 2016 at 6:13pm EST

Probably but I’m not sure.

Nancy LewenSunday, January 10, 2016 at 3:48pm EST

Am I zvelieving you on unit E or am I relieving somebady/somewhere else?
Nancy LewenSaturday, January 9, 2016 at 6:44pm EST

Oh. Well I'm over here in the breakroom with the closest I've gat to red lipstick. It's dark pink actually,
but I managed to pick up tomorrow evening as well from Ken on the way past his office, He said I'm
awesome, which I already knew.

Barry BlasicSaturday, January 9, 2016 at 6:28pm EST
Actually 7:45 is when my shift ends,
Nancy LewenSaturday, January 9, 2016 at 3:33pm EST

Len said you need relieved at 7:00 Larry, but Len didn't elaborate what type of relief you need so I can
only assume you need to go home. https://www.youtube.com/watch?v=cXu7N86K4zE,

Nancy LewenSaturday, January 9, 2016 at 8:10am EST

Penny wanted to know how I did, so I told her. I'm mentioning this just in case you think that you're the
only victim of abuse.

Nancy LewenSaturday, January 9, 2016 at 7:26am EST

I'm in the ASSisted living parking lot with my engine running if you'd like to talk. Or better yet, go
serve the coffee, 01. http://youtu.be/XcxkKUTh3Hg

Nancy LewenSaturday, January 9, 2016 at 5:17am EST
Nancy LewenSaturday, January 9, 2016 at 5:17am EST
Fyi- I always come to work wearing a bra with extra heavy duty reinforced straps.
Nancy LewenSaturday, January 9, 2016 at 5:15am EST

I did Penny's job on C tonight. Next time you see me I will most likely be doing something in the
dining room that I think may not be lawful. I'm not sure. Nick agreed with me when I mentioned it.

Nancy LewenSaturday, January 9, 2016 at 5:13am EST

Nancy LewenSaturday, January 9, 2016 at 5:13am EST

You're on A w/ Jessica. Two nurses on B. Two on C, 4 aides on A, 4 on B, 3&3 aides on 11-7 shift, 2&2
11-7 nurses, You should have a goad day.

35

 
oo NN nO mM Re WH

a
ao

fed pe eed
& & po he

ee
art

fed feck fet
mou Hm

No
oS

Ne Do ee be)
tn of Go BO ke

N SN NS
oo wns

Ww Bo
co

Go
—

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 37 of 56

Nancy LewenFriday, January 8, 2016 at 3:01pm EST

I may be known as “grandma” to some people, but ] can sort of see where a really intelligent man
might consider me a mentally exhausting big booty,

Nancy LewenFriday, January 8, 2016 at 3:01pm EST
Nancy LewenFriday, January 8, 2016 at 2:44pm EST
https://www.youtube.com/watch?v=VaDB3107-fg

Nancy LewenFriday, January 8, 2016 at 2:43pm EST

Something I forgot to mention about "energy work" is that Pretam’s elderly sisters in Malaysia are all
the equivilant of what they call "good witches" in England and Ireland,

Nancy LewenFriday, January 8, 2016 at 2:39pm EST

Here's an old Welsh style heavy metal type song about Mary's house in the hollow of the white hazel
and the church of the red cave, which is because a woman's heart is behind the hollow between the
boobs, I didn't mention that to that Paul guy. That said, I need to go put a bra on now and get dressed to
go pick up my grandson from the bus stop. https://www.youtube.com/watch?v=19a0GAOg6d4

Nancy LewenFriday, January 8, 2016 at 2:37pm EST

’m mentioning that because [ know that your wife is a yoga instructor and therefore probably dabbles
with “energy work" without having any idea what she’s dabbling with. I was looking at her facebook
page, and can’t help but wonder if she knows my son in law, He's the executive director of the
downtown YMCA and has alot of facebook friends from work but she isn't one of them.

Nancy LewenFriday, January 8, 2016 at 2:34pm EST

There's a Welsh town called "Llanfairpwligwyngyl that has an even longer name also. It's near where
they think Avalon was and is hidden symbolism re "Mary's house, the church of the red cave" which

- has to do with making love to a woman's heart as the way to know God. I can't explain it very well, but

the Sikh faith also has a passage in their Guru Granth Sahib holy book that says that a man can't really
know God except through a woman. https://en. wikipedia.org/wiki/Llanfairpwllgwyngyll

Nancy LewenFriday, January 8, 2016 at 2:18pm EST
1 mention this because I'm sitting here in my livingroom with no bra on, as usual.
Nancy LewenFriday, January 8, 2016 at 2:16pm EST |

My neighbors were from Northern Ireland and actually knew some of the hunger strikers. Bobby Sands
poems are inspiring, https://www.youtube.com/watch?v=hHWy-MyMAtw

Nancy LewenFriday, January 8, 2016 at 2:12pm EST

36

 
moa un DR OW eR Ne

pe
o

bet A
& f£2 NI re

Ort

be eA
io mW mH

he
o

BM NM NB
ino om G&G Mb

PM MN BS
oOo ns Mm

Qw IN
oa

Qa
po

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 38 of 56

Nancy LewenFriday, January 8, 2016 at 3:01pm EST

I may be known as "grandma" to some people, but I can sort of see where a really intelligent man
might consider me a mentally exhausting big booty.

Nancy LewenFriday, January 8, 2016 at 3:01pm EST
Nancy LewenFriday, January 8, 2016 at 2:44pm EST
https://www.youtube.com/watch?v=VnDB3107-fg

Nancy LewenFriday, January 8, 2016 at 2:43pm EST

Something I forgot to mention about “energy work" is that Pretam’s elderly sisters in Malaysia are all
the equivilant of what they call “good witches" in England and Ireland,

Nancy Lewenkriday, January 8, 2016 at 2:39pm EST

Here's an old Welsh style heavy metal type song about Mary's house in the hollow of the white hazel
and the church of the red cave, which is because a woman's heart is behind the hollow between the
boobs. didn't mention that to that Paul guy. That said, I need to go put a bra on now and get dressed to
go pick up my grandson from the bus stop. https://www.youtube.com/watch?v=19a0GAOg6d4

Nancy LewenFriday, January 8, 2016 at 2:37pm EST

I'm mentioning that because I know that your wife is a yoga instructor and therefore probably dabbles
with "energy work" without having any idea what she's dabbling with. I was looking at her facebook
page, and can't help but wonder if she knows my son in law. He's the executive director of the
downtown YMCA and has alot of facebook friends from work but she isn't one of them.

Nancy LewenFriday, January 8, 2016 at 2:34pm EST

There's a Welsh town called "Llanfairpwligwyngyll” that has an even longer name also. It's near where
they think Avalon was and is hidden symbolism te "Mary's house, the church of the red cave” which
has to do with making love to a woman's heart as the way to know God, I can't explain it very well, but
the Sikh faith also has a passage in their Guru Granth Sahib holy book that says that a man can't really
know God except through a woman. htips://en. wikipedia.org/wiki/LJanfaixpwligwyngyll

Nancy LewenFriday, January 8, 2016 at 2:18pm EST
I mention this because I'm sitting here in my livingroom with no bra on, as usual.

Nancy LewenFriday, January 8, 2016 at 2:16pm EST

My neighbors were from Northern Ireland and actually knew some of the hunger strikers. Bobby Sands
poems are inspiring. hitps://Awww.youtube.com/watch?v=hHwWy-MyMAtw

Nancy LewenFriday, January 8, 2016 at 2:12pm EST

36

 
mo ON OD OF FS WN Re

ke
- 2

—
Ww NS

be
>

= ee
own

e
|

fod peak
© o

nN
o

Bo OG
| I

NO
Go

ON 6 Mw Nw Mm
om Wau Bb

fw to
me &

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 39 of 56

Many of the old churches and chapels in England had pagan symbolism carved into the walls, I had
Irish neighbors who took me under their wing and showed me interesting things that I didn't learn
growing up in Pittsburgh.

Nancy LewenFriday, January 8, 2016 at 2:09pm EST
https://www.youtube.com/watch?v=yzCxtykCQoc
Nancy LewenFriday, January 8, 2016 at 2:09pm EST

Trinity Church in Boston has a stained glass window of Jesus and Mary Magdalene that clearly looks
like a husband and wife.

Nancy LewenFriday, January 8, 2016 at 2:06pm EST
youtube is a cheap travel method. https:/Awww.youtubé.com/watch?v=RO3yFPXBjuc
Nancy LewenFriday, January 8, 2016 at 2:06pm EST |

‘That said, one day I would like to go to Scotland, and even just back to England to revisit where 1 lived
in the 80's. In the meantime J watch really cool and interesting youtube videos.

Nancy LewenFriday, January 8, 2016 at 2:04pm EST

Deb called off, Rhonda called off. Jen Evans was the TWOC, Ray was begging Chris or I to stay over.
Neither one of us could.

Nancy LewenFriday, January 8, 2016 at 2:03pm EST

Dawn was on B by herself and not happy. Jodey looked half dead. Kerry stayed over to help her with
the med pass. It was unreal.

Nancy LewenFriday, January 8, 2016 at 2:02pm EST

I was the only nursing staff member in the diningroom this morning. Literally. The only one. Day shift
was so ridiculously short staffed, (But not by legal definition.)

Nancy LewenThursday, January 7, 2016 at 9:21pm EST

Laying here bra less in my granny gown with my two cats, Waking up from my prework nap. Wishing |
could find just one good hurting man in Erie to take care of and lovingly press my big booty up against
and maybe if I was really lucky I could wipe away some poor broken hearted man’s tears by smashing
his face into my big boobs. Oh well. I don't hang out in the Erie bar crowd, so guess I'll just have to
go to work and contribute to pharmaceutical company profit by passing out antidepressants to cid men.
while getting paid for it and contributing to my pension, It does pay the bills. 000

Nancy LewenThursday, January 7, 2016 at 2:47pm EST

My husband isn’t a “lady's man." He's also a bit brain injured and a bit too living and generous. Is it .

37

 
mw oOo NN Oh oh we NM RE

ee
Be ©

Pe Pe ee
SMO RW Nh

—
oS

NM BO NS NO RD Re
bm Go NM FR S&S

Nm
on

Oo Ba RO ORG RD
o iY own

oF Go
Ne

Qo
Go

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 40 of 56

wrong of me to have secretly contacted His elderly sister in Malaysia and ask her to dispatch one his
nieces to America to get to know him better and figure out what type of woman he'd like to be
“arranged” to meet. I don't think it's wrong. I think it's awesome-of me. His family also thinks I'm
awesome. Here they are recently at the original Cheers bar in Boston. She posted pics on Facebook
with hidden messages that went right over the poor guys brain injured head. Lol

Nancy LewenThursday, January 7, 2016 at 2:40pm EST

http://youtu.be/CW48pBgsDLE

Nancy LewenThursday, January 7, 2016 at 2:37pm EST

I went out once or twice a week with this person for two months and never realized what mattered most
to him, I'm just glad I didn’t accidentally get the urge to rape him.

Nancy LewenThursday, January 7, 2016 at 2:34pm EST

Regardless of what the Bible says about Mary Magdalene being a prostitute and Jesus being a lifelong
bachelor, historical artifacts and evidence suggest that Jesus Christ was married to a pagan type
priestess healer and that he took the blame to allow his pregnant wife to escape to France, at night by
boat. 1 tried to have a conversation last year with that Paul guy. He responded by saying he knew that I
didn't want a relationship but wondered if I'd go along with being just a “frlend with benefits." I ended
it the next day. I'm mentioning it because he did further elaborate this morning.

Nancy LewenThursday, January 7, 2016 at 11:07am EST

I'm mentioning all this just to clarify that my ex didn't recently drop off money in exchange for sex.
That was something that Paul guy didn’t believe, unless of course my ex husband was "homosexual."
[insert major sarcasm]. The college professor from Lebanon believed me, and quickly decided that
driving two hours was probably too far to drive for some woman who didn't need to have sex ina
relationship. The engineer with the five year old son also believed me when I sort of accidentally raped

him one night last summer.
Nancy LewenThursday, January 7, 2016 at 10:49am EST

I've been crying a lot lately at work and at home, in the car, probably in the swimming pool at the gym.
I try not to cry in front of my grandsons, I've cried more at the end of this marriage than either of the
other ones. What's ironic about it is that this relationship and marriage was never even consummated
because that's one of the deficits that the brain tumor caused.

Nancy LewenThursday, January 7, 2016 at 10:41am EST

So then I text messaged my 3rd husband and ended it with a pair of big red lips just for the heck of it.
The man grew up in a village in the jungle, literally, and is obviously a Wolf Rd type

Nancy LewenThursday, January 7, 2016 at 10:07am EST

38

 

 
mw wo NOH FF WOW NS

pe oe
NP oO

rary
Co

NM MIND NM NM 8 ON ON Oe ie

Bh
oS

w cw
ee

tw Ge
tw NN

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 41 of 56

Shoeless too.

Nancy LewenThursday, January 7, 2016 at 10:06am EST
I do actually go around the house bra less quite often.
Nancy LewenThursday, January 7, 2016 at 10:03am EST

As your secret dating coach Barry, I would highly recommend skipping the free site and paying the fee
for eharmony.com where they pre screen people for compatibility. We dated for two months last year. I
ended it because we obviously didn’t have anything in common, Paul obviously thinks he knows "me."

Nancy LewenThursday, January 7, 2016 at 9:24am EST
Nancy LewenThursday, January 7, 2016 at 9:20am EST

I don't really need to know where Wolf Rd is, I deactivated my online dating account and decided te ga
get braless in my swimsuit in the pool at FitmessU. There's usually alot of old men in the hot tub around
this time of day. https://www.youtube.com/watch?v=0iNaad VOQEM

Nancy LewenThursday, January 7, 2016 at 9:13am EST

Do you know where Wolf Rd is in Erie? I'm asking because this morning a guy that I dated last Spring
texted me out of the blue to see if | wanted to go out to dinner because he saw that I was back on the
online dating site. When I said no he told me I should put on red lipstick, no bra, and stand on the
corner on Wolf Rd where he said I could find the type of guy I'm looking for. Since I'm not from Erie I
didn't get what he was talking about and he wouldn't tell me. The comment seemed sort of sarcastic and
after that the conversation turned a bit nasty which is a shame since we had parted on friendly terms
last Spring, { thought. I told him I could only assume he was talking about some road in Erie where
male nurses live or something, I saw on the map that it isn't too far from where J live in Millcreek. Do
you have any idea what type of guys live on Wolf Rd? Is it maybe some gated community where rich
people live? The ‘yeason I didn't want a relationship with that guy was because it soon became clear that
he was hostile aggressive towards women and even a bit sissified in my opinion. He also accused me of
being secretly married to a probably homosexual. It was a weird conversation, but not necessarily
creepy. it's a shame that some people just can't part as friends after going out for approximately. two
months and never actually having a "relationship." I don't even own red lipstick, but Walmart probably

sells it.
Nancy LewenWednesday, January 6, 2016 at 1:30pm EST

2006. Resorting to cheap eyeliner as the only way I could possibly pass the SPSS graduate level
research methods course I was taking at Edinboro. The professor was defenseless against eyeliner,

Nancy LewenWednesday, January 6, 2016 at 1:26pm EST
2007. Cheap eyeliner bought at the Walmart in Phoenix Arizona while vacationing with my #2 husband

39

 
Cc fe Ne om UR OULD

it RR Re
an & fF MF ©

—
an

eee
i wo sy

RS
©

BO ON
Noe

BI NG
& cw

Mm NN NR OM
wm oO wD om Of

to
So

GI uo
no

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 42 of 56

who 1 considered to be the love of my life even though I left him six months later.

Nancy LewenWednesday, January 6, 2016 at 1:23pm EST

2011, Cheap eyeliner from the Canadian Walmart is not quite as cheap as from the U.S. Walmart since -
the Canadian economy is so mich stronger.

Nancy LewenWednesday, January 6, 2016 at 9:22am EST
Just that fast, Addy sent her love. fi

Nancy LewenWednesday, January 6, 2016 at 9:21am EST
Nancy LewenWednesday, January 6, 2016 at 8:46am EST
Nancy LewenWednesday, January 6, 2016 at 8:43am EST

Ken literally spent one hour huddling with me on unit D, planning my defense. This goes with what I
said publicly on my facebook page about inner beauty being more important than outer beauty, I'm
mentioning this because Ken did not huddle for one minute with Addy. She texts me once a month on
the first of the month with an uplifting message, and she did mention that you were really kind to her
when you had to walk her out, so I'm going to take the liberty of texting her right now and saying that

Barry said hi. Ol
Nancy LewenWednesday, January 6, 2016 at 8:28am EST

This is actually the cheapest eyeliner that Walmart sells, but what actually impressed Deb the most was
my knowledge of long term care citation scope and severity grading. Her face actually lit up and

glowed. It was funny
Nancy LewenTuesday, January 5, 2016 at 9:29pm EST

I'll be getting "Layed” tomorrow moming at 0650 in the supervisors office. Ray apologized ahead of
time and said off the record he thinks it's all so stupid.

Nancy LewenTuesday, January 5, 2016 at 9:28pm EST
Nancy LewenTuesday, January 5, 2016 at 9:07am EST

I didn't want to say this publicly at work this morning as your nurse coworker, but as your secret off
duty nurse friend and dating coach [ need to tell you Barty that you have really pretty eyes, especially
when you're being all serious in the middle of a medical crisis. I've always secretly thought that, I just
never privately mentioned it before. Having discreetly gotten that off my chest, I can now fali face
down into my bed. What a morning... traly hope you and Peggy have a better rest of the day. (1

Nancy LewenSunday, January 3, 2016 at 5:41pm EST

I'm glad you decided to go on a date Barry. fl. I promise not to play games or hurt you. J promise not to
be over demanding. Only thing I can't promise is that 1 might automatically try to grab your hand out of

40

 
na wm F&F WwW NM

10
11
12
13

14
15
16
17
18
19
20
ai

22
23

24

20
26

27
28
29

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 43 of 56

habit, 0

Nancy LewenSunday, January 3, 2016 at 5:38pm EST

Ok. I know it's going to be a scheduling feat, but I do have holiday hours and vacation hours available.
Barry BlasicSunday, January 3, 2016 at 5:36pm EST .

Ok I'll have to look and figure something out. Remind me so J don't forget

Nancy LewenSunday, January 3, 2016 at 5:32pm EST

There's another one coming up too,

Nancy LewenSunday, January 3, 2016 at 5:32pm EST

Nancy LewenSunday, January 3, 2016 at 5:21pm EST

That's the dates, My schedule is set in stone, I know yours changes. When the time comes just pick a
good day or I could even use a leftover holiday day or something. | babysit my grandson after school,
but that's voluntary and I can get out of it. I know you have your custody schedule to work around and

your kids come first.

Nancy LewenSunday, January 3, 2016 at 5:15pm EST
Nancy LewenSunday, January 3, 2016 at 4:45pm EST
I'm having a can of broccoli cheese soup.

N ancy LewenSunday, January 3, 2016 at 4:43pm EST
That's the staple food next door at my daughter's house.
Nancy LewenSunday, January 3, 2016 at 4:41pm EST
Homemade chicken tenders?

Nancy LewenSunday, January 3, 2016 at 4:40pm EST

[have a regular size TV upstairs in my one bedroom with a built in DVD player and one of those
amplified antennas that works fine for the amount of TV that I ‘watch.

Barry BlasicSunday, January 3, 2016 at 4:38pm EST

I have the large screen TV but no plans for any cable plus the games over the bills won. Now I'm
picking up my son to make homemade chicken tenders for dinner

Nancy LewenSunday, January 3, 2016 at 4:37pm EST
I actually have a spot reserved for a large screen Cv.

Nancy LewenSunday, January 3, 2016 at 4:37pm EST

41,

 
ry

eo oo SS OH oO Rh Ww fo

BOOB SS Ol UMlULNDUUNUUUN UND ll Oe

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 44 of 56

Nancy LewenSunday, January 3, 2016 at 4:34pm EST

So there's some football game on right now that you'd probably rather be paying attention to than
texting with me and trying to come up with something to do. I don't have a large screen tv and [ don't
even have cable TV or I'd say you could come over and watch the football game at my house while I'm
putting my Christmas decorations away. Boring, I know. Cheap, yeah,

Nancy LewenSunday, January 3, 2016 at 4:28pm EST

Me neither. .

Barry BlasicSunday, January 3, 2016 at 4:26pm EST

Not really an issue for me anyway.

Nancy LewenSunday, January 3, 2016 at 4:25pm EST

Would it surprise you to find out that I haven't “gone to church” in years?
Barry BlasicSunday, January 3, 2016 at 4:24pm EST

Not church, Since I don’t go regularly as it is.....don't want to mess up my God/me relationship.
Nancy LewenSunday, January 3, 2016 at 4:19pm EST

We could go to church, Just saying. 0

Nancy LewenSunday, January 3, 2016 at 4:17pm EST

Go to a restaurant, pull the fire alarm and run away? I don't know.
Nancy LewenSunday, January 3, 2016 at 4:15pm EST

Walk around the mall.

Nancy LewenSunday, January 3, 2016 at 4:14pm EST

I don't know. A movie or something,

Barry BlasicSunday, January 3, 2016 at 4:14pm EST

What did you have in mind?

Nancy LewenSunday, January 3, 2016 at 4:13pm EST

Wanna da something before then?

Nancy LewenSunday, January 3, 2016 at 4:13pm EST

Well the Egyptian exhibit begins after that I'm pretty sure.

Barty BlasicSunday, January 3, 2016 at 4:12pm EST

AQ

 
wo fe nN oo Ua Se WU OR

he
mB Ww NM FS ©

es
A vy

jak,
ww

hI pe ee
o> tO oo

hn
BR

NM Ww
& G hw

Nm Mw NS RB Nf

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 45 of 56

Won't know for sure until January 21st after the hearing.

Nancy LewenSunday, January 3, 2016 at 4:10pm EST

Your, not you're.

Nancy LewenSunday, January 3, 2016 at 4:10pm EST

Fantastic! What is you're custody schedule these days? Last time I talked it was up in the air.
Barry BlasicSunday, January 3, 2016 at 4:08pm EST
I would enjoy that.

Nancy LewenSunday, January 3, 2016 at 4:07pm EST

So you will go with me to the Cleveland museum of art?

Nancy LewenSunday, January 3, 2016 at 4:04pm EST |

Something like that. He's a nice guy though and does deliver furniture cheaply

Barry BlasicSunday, January 3, 2016 at 4:03pm EST

Top half joking, bottom half, not so much!

Nancy LewenSunday, January 3, 2016 at 4:03pm EST

That's a lot of the comments that guys make on the online dating site. That's sort of why it feels like
being a piece of meat on display at the butcher shop.

Nancy LewenSunday, January 3, 2016 at 4:02pm EST

No it’s Frank the mover, He's delivered things for me that I've bought at Claudine’s consignment store.
Big black guy. Real nice, and knows I live alone. He mentioned one day that he'd be glad to "service"
me if I ever needed the service, He was half joking, but half not joking.

Nancy LewenSunday, January 3, 2016 at 3:59pm EST

[used to go there with my grandpap when I was a little girl, and the Camegie library also, He quit
school in the 2nd grade to go to work in the coal mines and was functionally illiterate but enjoyed the

museum.

Barry BlasicSunday, January 3, 2016 at 3:58pm EST

Tell me about Fred the mover.

Barry BlasicSunday, January 3, 2016 at 3:57pm EST

Been to the PGH/Caregie museum before. Really nice that was in 1992.
Nancy LewenSunday, January 3, 2016 at 3:56pm EST

43

 

 
Soo nN mS MO & WB Be

— pe be
[ > a

NMP eR eB ee
Swany mo fF

Nh
je

Ro OB Bo BO ORD ORO ORD
So ~s) oh oo f& cs NI

nd
oO

Ww G w&
WN Ee ©

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 46 of 56

I think it's a good way to spend the day too. I just don't get the motivation to go by myself. Last art
museum | went to was in ‘Toronto.

Nancy LewenSunday, January 3, 2016 at 3:54pm EST

Last time I was at the Pgh museums was when I was a kid. I went to the smithsonian a few years ago.
Nancy LewenSunday, January 3, 2016 at 3:53pm EST

I've never been there.

Barry BlasicSunday, January 3, 2016 at 3:52pm EST

As far as the Cleveland Museum of Art, that sounds like a good way to spend a day. Haven't been there
since, well 1981.

Barry BlasicSunday, January 3, 2016 at 3:50pm EST
Moving a mattress from W9th to 29th & Peach
Nancy LewenSunday, January 3, 2016 at 8:23am EST

I know you are artistically inclined Barry, The Cleveland Museum of Art has an Egyptian Art exhibit -
coming soon and they also have Baroque style religious art. My question is, are you evolved enough to
ever want to ga do something like this, purely as friends, with a middle aged super nerdy gray haired
and wrinkled fat chick? It would obviously be about a 10 hour day trip, in the Spring. I'd prefer that
you drove because I'm like that, but I may ask that we take my car since I don't get enough road trips
these days to blow out the carbon, I find the hidden messages in Baroque and Reformation era art very
interesting. Artists from that very dangerous era in European history were pure genius to so cleverly
hide the truth in plain sight, https://www.youtube.com/watch?v=RKeJyjPozgY

Nancy LewenFriday, January 1, 2016 at 9:09am EST

Sikhs and Hindus, like Pagans, recognize and worship the God and Goddess that is inside each of us.
It's a totally different concept from Christianity. Probably a bit much for a text message. Definitely
more than one of the guys I dated last year could handle having grown up Catholic in Erie, PA. The
college professor who grew up in Lebanon understood the concept. The guy who grew up in South
Africa understood the concept, He was the one who had a five year old son and three teenage daughters
who he thought I'd make a good stepmother for! HA! https://www.youtube.com/watch?

v=RzPKVFYwevVs
Nancy LewenFriday, January 1, 2016 at 8:56am EST

To expound about paganism, believe it or not, when it comes to male/female roles etc. there's alot of
similarities in paganism and Sikhism, Duality and male female energy, Equality of strong intelligent
women coupled with strong intelligent supportive men. A male Sikh friend in Canada said there's a
saying in Punjabi that translates into something like smart men know how to "ride the dragon" of

44

 
mo Se SN DO FR & NBR

a
Ke

—
Bo

bt pe
UT oo

RS me
o wow & “s H

NON? NM NM OND OG
oo BR WN eS

BI
~]

ao & ow hw ho
WN ms O&

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 47 of 56

feminine energy, https://Awww.youtube,com/watch?v=0vAybmBEtyE
Nancy LewenFriday, January 1, 2016 at 8:17am EST

I should probably clarify that my lawful husband doesn't actually “refuse to divorce me unless

something better comes along." That's just what normal guys on online dating sites think. Fact of the
matter is, the ball’s in my court and he's there for me as long as I need him. And if he happens to die
any time soon he's more than happy for me to be his lawful beneficiary since he'll be dead and won't

care anyway.
Nancy LewenFriday, January 1, 2016 at 8:11am EST

“Expound"” "emasculation” and "semantics" all in one paragraph, I have no doubt that you will have
success on the online dating site. Vocabulary skills like that are what really turn on middle aged nerd
chicks, Just saying. .

Barry BlasicThursday, December 31, 2015 at 10:27pm EST

" Not suré if I'm a Pagan/Goddess worshipper type or not maybe you should expound on that for me to

decide, As far as ‘chewed up my manhood' I have always felt it was more of an emasculation process
which may just be semantics but, yeah.

Barry BlasicThursday, December 31, 2015 at 10:23pm EST
BTW | already love this song.

Nancy LewenThursday, December 31, 2015 at 9:46pm EST
https://Awww.youtube.com/watch?v=Byeg1LMu5mM
Nancy LewenThursday, December 31, 2015 at 9:45pm EST

That saying comes to mind, "best way to get over a woman is to get under another woman." Jol.
Seriously. I have no doubt that your wife took your manhood, chewed it up and spit it out. Believe me I
know, it's hard to break from the familiar and start dating again. | have no doubt that you're a bit of a
pagan/goddess wotshipper type. Finding your goddess will cure everything much better than a pill or
counselling or church or whatever. Go forth in 2016, seek the goddess and that's when you will find

your lost manhood. Seriously.
Barry BlasicThursday, December 31, 2015 at 8:53pm EST

I'm quite sure that I probably don't need a pill for depression but was trying to get the doctor to
prescribe me some anti-anxiety medication but didn't qualify for an “anxiety attack” diagnosis. | don't
think that I'm hung up on my ex at all I'm actually pretty happy to have finally arrived at a place where
the two of us FINALLY get to move on. My life has been so stagnant these past few years and I was
sick of playing childish games. There was no show of support and almost constant criticism of most
everything I did. I mostly got sick of being told that I am "just an LPN" as if what I achieved meant

45

 
mou’ Om FB wh

eS ee Fe
& GG) Moe oD

Se ee
mm

1 me
on

NM ke
So wo

WWMM MN hk oN of
FSSSYUSRRBERR

oo
Bo

w w
B 6

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 48 of 56

nothing in her eyes. 1 know that I will be fine in the long run and have no regrets about my situation.
Have a happy New year and I will talk with you soon. I may still try to take you up on that offer to go
out sometime. I need a new perspective once in awhile!

Nancy LewenThursday, December 31, 2015 at 8:35pm EST

All that said, I truly do wish you happiness in 2016, and I mean it when I suggest that you probably
don't need a pill as much as you just need to move on in the female dept.

Nancy LewenThursday, December 31, 2015 at 8:32pm EST

Here's my lawful third husband, who stopped by for a few days to give me some money. These are the
broadest shoulders I've ever known in my life, attached to the best friend and perhaps the wisest and
most loving man I've ever had the pleasure of knowing. He's now sure at-what point he will be moving
back home to Malaysia. It all depends on how fast his non operable brain tumor grows. The last time, it
grew slowly prior to having it removed when it was still operable. I'm mentioning this because |
understand the feeling of sadness even though I'm not going through a third divorce at the moment, My
jawful husband won't divorce me unless I find something better.

Nancy LewenThursday, December 31, 2015 at 8:26pm EST
Nancy LewenThursday, December 31, 2015 at 8:26pm EST

Here's a guy from Arizona who now ltves in Erie and is interested after he comes back from visiting his
relatives in Arizona for the holidays.

Nancy LewenThursday, December 31, 2015 at 8:25pm EST
Nancy LewenThursday, December 31, 2015 at 8:25pm EST

Hey Barry. I have some time to kill before getting ready for work. I was just thinking about what you
said the other day about taking anti depressants, As a friend, I personally don't think you're "depressed"
so much as "sad" from "going through a divorce." You wouldn't be human if you didn't experience
sadness when going through a divorce. Just saying. Happy New Year by the way and if you're looking
for an ega boosting pick me up, I'd highly recommend online dating, even if you don't land-up going
out with anybody, it is sort of fun just to flirt sometimes.. Here's my profile from the free site. No sense
in paying. There are some scumbags, but there are some mostly normal people. The three guys who I've
dated so far from online dating were mostly normal. That said, if you're ever just feeling lonely and sad
and feel like getting out of the house and doing something, look at the schedule and give me a call, ok?
The worst thing I might do to you is accidentally try to hold your hand, Honest.
http://www.pof,com/viewprofile.aspx?profile_id=109190284

Nancy LewenSunday, December 27, 2015 at 7:32pm EST

I'm mentioning this because I heard that 2 hada mysterious femur fracture, so it won't surprise me
if the health dept visits again soon. If they do happen to come in on a day when you're there, you need

46

 

 
mo “SO Gok we NR

beh eet
oo Sw ee &

RR
a de

junc
mn

OE Oe OR es Oe ae a
num & & he GS t o& ~g

ho
J

W WW NI ho
me 2 ( oO

Ca}
Bo

ao w
qm Oo

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 49 of 56

to “sing” about insufficient staffing and poor quality of care. If quality of care doesn’t seem to be
affected, the only requirement is that they have one RN in the building, It is ridiculous, and has been
ridiculous for many years, ‘The PA Attorney General's office actually recently sued Golden Living
Centers for insufficient staffing. As long as these places can get away with it they do, and nurses are
usually so scared of the state investigators and/or retaliation from administration that they “fake” that

everything is ok if they get interviewed.
Nancy LewenSunday, December 27, 2015 at 7:22pm EST

Here's the F tags and legal citations for the very vague Federal nursing home staffing requirements.
‘There are no specific numbers. "Inadequate staffing” is proven by a demonstrated breakdown in quality
of care. F-309 42 CFR 483.25, Quality of Care F-353 42 CFR 483.30(a) Sufficient Staff

Nancy LewenSaturday, December 26, 2015 at 8:47pm EST

Laws need changed.

Barry BlasicSaturday, December 26, 2015 at 8:45pm EST

Firstly I commend you on your meticulous research. As I feel we all know that whatever criteria used
to determine staffing levels is not based in reality.

Nancy LewenSaturday, December 26, 2015 at 6:04pm EST

I don't want to say this publicly, but I did have an interesting conversation with a private attorney a few
weeks ago. Technically, you're wrong about "inadequate staffing” because they do provide 4.0 nursing
hours per patient per day, when it is actually only required of them by law to provide 2.7 nursing hrs
per patient per day. However, there is actually a provision under Pennsylvana law where they can be
forced by the Health Dept. to provide more than minimum staffing if circumstances warrant. § 211.12.
Nursing services, (1)The Department may require an increase in the number of nursing personnel from
the minimum requirements if specific situations in the facility—including, but not limited to, the
physical or mental condition of residents, quality of nursing care administered, the location ot
residents, the location of the nursing station and Jocation of the facility—indicate the departures as
necessary for the welfare, health and safety of the residents.

Nancy LewenMonday, December 7, 2015 at 9:02pm EST

I got up in arms over the one and only PDC that I got recently when they tried to say "neglect of duty."
I agree if they want you gone you're gone. I don't agree that "PDC" is the solution to the citations we
got from the state, I suggest a little "TLC." That's what I told Ray. Show a little love...or in least, show

a little RESPECT,
Barry BlasicMonday, December 7, 2015 at 8:38pm EST

I fail to understand why everyone gets so up in arms over a PDC. After all the P stands for ‘Pre’
disciplinary the cumulative effect is the only real issue. If they want you gone you're gone,

47

 

 
fred

oO oo nN Oo he hw

yee fh

BS NM Nw NM NN Ne be
om & WH he BS © wo &

Nm
~

ww wh
OM FO DM &

“Nancy LewenMonday, December 7, 2015 at 8:16pm EST

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 50 of 56

1

Call me warped, but I actually think it's kind of funny that the health dept was actually in the building
last week on an anonymous complaint from an obviously disgruntled employee, when somebody in the
building went ahead and called the health dept and made another anonymous complaint about Mr H
and his Unna boots. Their response will be "PDC" since pdc is the only three letters in PSSH

administrators vocabulary.

Nancy LewenMonday, December 7, 2015 at 8:08pm EST

Barry BlasicMonday, December 7, 2015 at 8:05pm EST

A formidable opponent.

Nancy LewenMonday, December 7, 2015 at 8:01pm EST

My army.

Nancy LewenMonday, December 7, 2015 at 8:0ipm EST

Nancy LewenMonday, December 7, 2015 at 7:50pm EST

Ha! Ray actually said something similar. I think he knows I could kick his ass. lol
Barry BiasicMonday, December 7, 2015 at 7:47pm EST

L can see the headline now. "Prudent Nurse Fights Violence with Violence.” Back to decorating.ll
Nancy LewenMonday, December 7, 2015 at 7:37pm EST

I don't plan on leaving. I also like Ray for the most part. My first marriage was a long time ago. The
point I was trying to make to him is you just might not know a person's history or what can of worms
you may be opening when you start screaming at somebody unprovoked and calling them belittling
names, I told him flat out that if he ever ever ever dares to scream at me and call me names just for
being a prudent nurse J will kick his ass. I am capable of fighting violence with violence if I chaose to,
but as a civilized person I chose not to with Deb. I've heard stories about her temper, but never saw it,
and always figured the people must have done something to provoke her. Ray agreed that she has a
problem, but I think when it comes down to it he just doesn't want to deal with doing anything to try to
put her in her place, Oh well, Back to Christmas decorating.

- Barry BlasicMonday, December 7, 2015 at 6:45pm EST
‘Love it or hate it. Right now it's what pays the bills, As far as telling Ray he has no balls, good for you.

I always liked him (generally speaking) he is a decent person. Not a huge fan of his leadership style sa
much but he has his moments where he is genuine.and shows his true self. PTSD? Sorry to hear that
you had to go through something like that. Life is full of adversity and I'm a firm believer in " What
doesn’t kill you makes you stronger” You should know after as much time in this business that you are
better than whatever bullshit someone tries to feed you. If you were to leave it would be their loss. Not

48

 
moons ma oo FB WN he

| Oe

No
a

www ww ow hn ob
SPBRBESESEBAER

oo
mn

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 51 of 56

that it would matter a hill of beans to them, that place will chew you up and spit you out without a
second thought. Glad to hear that you have found a way through this minor trial, emerging on the other
side with your sanity and pride intact. Often that is all we can cling to, TTYL8R!

Nancy LewenMonday, December 7, 2015 at 2:53pm EST

[had a nice heart to heart talk with "Lay" last night and gave him some food for thought. At one time I
actually had a diagnosis of PTSD from being married to a bully a few decades ago. I don't assaciate
with violent bullies anymore, so it's not really a problem these days unless somebody in the workplace
suddenly flips out, screams at me and calls me "stupid." So I mentioned to Lay last night that my brain
sort of shut down the other morning. I told him that I don’t plan to file a workplace violence complaint,
but next time he just stands there with no balls and watches a bully scream at a person with PTSD, that
person may go out to their vehicle and retum with a gun and shoot him as well as her, He cringed when
L said he had no balls, and hadn't thought about it like that. I have the same fear for generic "male staff"
like you and John who get the job of walking out terminated employees for no reason than because
you're men. To me that's gender discrimination. Anyway, | thanked Lay for never screaming at me even
if he has no balls, He laughed and sincerely thanked me for the food for thought. He didn't realize that I
have a history of PTSD and said he never would have known that I cried if J hadn't mentioned it last ~
night. He admitted that he was glad that I cried and didn’t go get a weapon from my car and shoot the
place up or something. And I'm sure glad that when you walked Addy out she didn't get violent with
you. To me that doesn't seem like part of your job description. I don't know what employee called the
health dept, but it does seem that shit is rolling down hill right now. They got 14 more deficiencies on
top of the G rating from their annual survey. Sobering. 1, I brought the research in last night to show to
Ray to substantiate what I was trying to communicate to Deb the other day. I didn't need it. After she
calmed down she had written the order I asked for. Long term care. Gotta love it.

Nancy LewenSaturday, December 5, 2015 at 9:26am EST

FYI- it's 9am on a Saturday morning, I'm just out of the shower in my comfy granny gown, half
drunk...and serlously glad that I got "Lebbed" this morning instead of “Layed" last night. Deb and I are
new best friends. We hugged and talked about the different ways that hormones affect strang wornien
our age. She apologized sincerely, and said that we got 14 more deficiencies so administrators are
coming down hard on her to crack down on nurses, I'm not too drunk yet to just suddenly remember to
mention to Barry that "Squaring the Circle" is a metaphor for "doing the impossible.” It's some sort of
geometry problem that mathematicians have worked on since ancient times. Thanks again for being
normal,.I was really frazzled this morning. I hate crying at work, but what 1 really hate is the feeling of
trying to hold it in and NOT cry at work. that said, [hope you have a very good day and don't get
Lebbed or Jemned, I'm sure you'd much rather also get Layed in the great scheme of things. lol
https://en.wikipedia.org/wiki/Squaring_the_circle

Nancy LewenThursday, November 12, 2015 at 1:07pm EST

49

 
jk,

oo FN oO OF F&F Ww MB

pa
©

me Re
So NN) re

EP
wy

eRe
om “I Oo

BR
(p

Bo NO
be o>

Bh
NM

NNN Me
ow em &

B3
~]

a)
Oo oo

oo ty
Fe Oo

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 52 of 56

Barry BlasicThursday, November 12, 2015 at 12:47pm EST
Thanks |

Nancy LewenThursday, November 12, 2015 at 12:23pm EST
Mon-fri 8-430

Nancy LewenThursday, November 12, 2015 at 12:23pm EST
Nancy LewenThursday, November 12, 2015 at 12:20pm EST

Hey barry. I just got an email saying that the VA is hiring for what looks to be a full time M-F dayshift
LPN position. Wasn't sure if you might be interested.

Nancy LewenThursday, November 12, 2015 at 12:19pm EST
Nancy LewenMonday, October 26, 2015 at 8:00pm EDT

Maybe I'll get Carolyn to help me. We work the same weekends and once the snow starts flying she's

‘going to stay at my house during bad weather so she won't have to drive back and forth to Franklin, It

should be really interesting to slumber party with Carolyn. Lol
Barry BlasicMonday, October 26, 2015 at 7:55pm EDT
Nancy LewenMonday, October 26, 2015 at 7:55pm EDT

Aha. Tape. Didn't think of tape. Or a rubber band maybe. I'll figure it out. I've tackled more
complicated gluing projects than this, but I didn't feel like buying a soldering iron and figuring aut how

to use it,
Barry BlasicMonday, October 26, 2015 at 7:49pm EDT

‘Try some tape wrapped around it, Sorta like an 'X', That may work, Masking tape maybe. Nothing too
sticky.

Nancy LewenMonday, October 26, 2015 at 7:44pm EDT

Yeah, I'll look for it and try it, Need to figure out some way to secure it in place, Maybe even between
two heavy books on either end to smash it together, 1’ figure something out, Thanks. I figured there
must be some sort of glue. 1 won't tell my grandson about JB weld, He'd have a field day with that

stuff. 0
Barty BlasicMonday, October 26, 2015 at 7:23pm EDT

JB weld is probably your best bet I would think. Secure the frame in place then mix and apply the JB.
You can use a toothpick or some like object to mix & apply. Let dry overnight.

Nancy LewenMonday, October 26, 2015 at 6:43pm EDT
i'm going to try getting some of that stuff and trying it first before seeing if you can solder it. I thought

90

 

 
Oo mom MD MO BPW BH

bt A
& We &

fra At
tio © ~S & tt

BS hk
re

Bh
NI

aw Go Go G&G BD NM 6 OR OBS OR OR
ome oOoOpMPan aon kh

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 53 of 56

they might make some sort of glue for metal but I didn't know what it was called,

Nancy LewenMonday, October 26, 2015 at 6:23pm EDT

Hey Barry, here's my suncatcher. Did you say that stuff was JB Weld? I found it online. Do you think it
will fix it? Not sure what kind of metal. Pewter maybe?

Nancy LewenMonday, October 26, 2015 at 6:21pm EDT
Nancy LewenTuesday, October 6, 2015 at 8:23am EDT

I mention this, because I'm getting too old for this shit, and will probably be in the market next year for
negotiating with a teenage boy to pressure wash and paint my foundation.

Nancy LewenTuesday, October 6, 2015 at 8:12am EDT

First, I need to spend today widening my crack and patching it. As I approach my 50th birthday, I'm
really thankful for that violent asshole adulterating first husband who made me strong in my 20's. 'm
equally grateful for that love of my life hubby #2 who totally failed me in my 30's. Words cannot
express the appreciation I feel for that lawful husband #3 that I mentioned, who like the true friend he
is and always has been, talked me through what J need to do before winter.

Nancy LewenTuesday, October 6, 2015 at 8:06am EDT
Nancy LewenTuesday, October 6, 2015 at 8:05am EDT
Nancy LewenTuesday, October 6, 2015 at 8:05am EDT
Nancy LewenTuesday, October 6, 2015 at 8:05am EDT
Nancy LewenTuesday, October 6, 2015 at 8:05am EDT

I'm actually glad that I don't have any hot dates this weekend, since I need to pressure wash and paint
my front porch before winter. As a prior military wife, I can do this. 0

Nancy LewenSunday, October 4, 2015 at 9:33pm EDT

Just laying here in the dark, talking to my cats and thinking about getting up and getting ready for
work. I was thinking about it, and truth be told you're right. As much as my daughter/guardian doesn't
think it's a good idea for me ta ever be in another relationship for the rest of my life, I'm looking for a
relationship because I'm a relationship type of gicl. Long story. She's trying to come around to the idea
of me dating, but is convinced that all available men my age are probably pedophiles or worse. Talways
have thought you're really nice and good looking and ail that, but you're probably the sensible one ta be
hesitant to go out for dinner and a movie with me. I'm a romantic retard and would try to cuddle in the
movie theater, no doubt. I was just texting with Slupski and have no doubt that with Slupski I have no |
desire to be anything more than friendly coworkers. I'm thinking ! might ask Amy Grayson if she'd like
to meet sometime at the Mexican restaurant and I'll just wait for the Martian movie to come out on
DVD, which is what I usually do. Movie theaters are so expensive. Anyway, just wanted to confirm

51

 
ro “4 &@ OF FF & NS oe

ke
he oD

MMM NM Be ee Pe EE
BOoONPSbGeOUATRER HH

No
on

Ow Gh NM ha oN
Powe oe“ mH

Qo
i]

Gr oo
fs Go

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 54 of 56

that you're wise to be hesitant because I am relationship minded, would be looking for a "date date,”
and Kris Raun was probably correct when she said it's way too soon for you to start dating. Can't blame
a girl for trying lol. Good night.

Nancy LewenSaturday, October 3, 2015 at 7:13pm EDT
Barry BlasicSaturday, October 3, 2015 at 7:11pm EDT
We'll definitely consider it! .
Nancy LewenSaturday, October 3, 2015 at 6:40pm EDT

Quaker Steak and Lube is up there hy the movie theater too, I wouldn't mind some wings and trying the
Jack's Honey Lemonade where you get to keep the bar jar. It's so much better than drinking alone
Barry. Jol http://thelube.com/category/menu/bat/

Nancy LewenSaturday, October 3, 2015 at 8:54am EDT

At this point, J think the only person talking a “relationship” between you and J is Jeff Bradiey, lol. I'm
just talking dinner and movie. All work and no play makes Jack a dull boy, Barry. You have to start
somewhere in your new normal, I just happen to be in "regroup" mode and haven't gone ont in a few
months, by choice. Quit over analysing, and just look at the master schedule and figure out what day
and time is good. My suggestion is splitting the fajita combo platter at Torero's Mexican restaurant,
having a frozen margarita myself, some sort of beverage of choice for you, and then we go watch the
Martian movie. I'm flexible on both where to eat and what movie to see. Usually when I go out on a
*date date" I prefer to get picked up and dropped off and have doors held open for me and that type of
thing, but if it would make you feel more comfortable we can just call it a "non date" and I can meet
you at the restaurant. Heck, I'll even pick up the tab, I don't have any ulterior motives, It's worth it if for
no other reason than just to put a smile on the face of a friend in the midst of a sucky situation adapting
to a new normal. Going out on a “non date" would be refreshing, to be quite honest. Figure out the
when and where and let me know at your convenience,

Barry BlasicSaturday, October 3, 2015 at 5:22am EDT

Please don't mistake my hesitation to hang out as anything other than what it is, hesitation. This is an
entirely new situation for me and I'm uncertain hew to act. I'm completely involved in my own issues
as you know and don't feel comfortable with the thought of any type of potential relationship at this
time. That being said I would like to accept your invitation for some friendly conversation and perhaps
a movie. I would be foolish to shy away from new friends and new situations since that's ail the future

holds for any of us. Now J need to get ready for work,
Nancy LewenFriday, October 2, 2015 at 9:42pm EDT

It's later. No text from my friend Barry, so I figure if I really want to go sit in a theater with a bunch of
strangers watching a movie about life on an alien planet, I better get on that online dating site and look

a2

 

 
wmonoanrnrnwnpe

be pa i
Nr &

eS
ive)

eh ook foo ek pak
on aA Oo &

ay
(So

NIN BRO
Ne ©

i)
w

NM NM RN
“Sao A

ho
co

fo W ND
rt <> OO

ty
BS

Go to Ge
Ci a Go

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 55 of 56

for some man between the ages of 45-55, atleast 5'10", who appears to be intelligent enough to carry a
conversation and is not butt ugly...is able to accommodate the schedule of a nightshift worker, but is not
a psycho ax murderer. I did manage to pick up a few potentials last winter and spring, Some don't show
up looking and acting in person like they appear and represent themselves on the online dating site.
Some do. As for holding hands, true story, I went on a first and last date with a real nice Political
Science professor who tamed out ta be way shorter than he stated, way balder, way older, way weirder.
As we were walking along at Presque Isle enjoying the scenery, I accidentally reached out to hold this

' short bald highly intelligent stranger's hand out of habit or whatever....then I realized what I did and

sort of recoiled, Made for a real awkward moment later on when saying goodbye at my house when I
really meant to say “goodhye" and he thought what I really meant to say was "hello," lol No hard
feelings if you don't want to go to a movie as friends. As an introvert, I prefer to do things at home
anyway, but was just trying my usual online dating pick up line. Need to get ready for work now.

Nancy LewenFriday, October 2, 2015 at 9:05am EDT

Ok Barry, I saw a movie I'd like to go see, It's "The Martian," with Matt Damon. It's playing right now
at Tinseltown. If you'd like to risk the chance that I might try to hold your hand in the movie theater,
look at the master schedule and figure out a good time when we're both off. For me that would be
Monday, ox next weekend, or the following Wednesday. I'm going to bed now and you're working. Text
me later if you feel like planning something, Rp

Nancy LewenMonday, September 14, 2015 at 11:48am EDT

Fyi- I'm pretty sure I can handle the Fall yard clean up, but I'd like to have something lined up for the
Spring. With negotiating visitation, etc, I know right now mighi not be a good time for your son to
commit to any other obligations, regardiess of how good the pay is. i

Nancy LewenMonday, September 14, 2015 at 10:44am EDT

Not to "name drop," but my son in law that lives next door is the director of the downtown ymca and
also coaches my grandson's sports, so busy he has a hard time keeping up with his own yard. Likewise,
my daughter is the Vice President of Outreach Communication at Early Connections, so I help with her
housework in addition to my own, which i don’t mind except my yard looks like crap. f

Nancy LewenMonday, September 14, 2015 at 10:38am EDT

Tl have a brand new gas lawn mower, electric hedge trimmer, weed whacker, leaf blower. Rake, shovel
etc, I just need the manpower. It's too much for me to work full time and keep up with yard work and
housework,

Nancy LewenMonday, September 14, 2015 at 10:34am EDT

I didn't want to publicly post my address, which ise, blue house at the corner of @ and
i@eMR | honestly don't have any idea what to pay a kid to do yard work, but I do trust you to be fair
in negotiating a deal.

53

 
cen O OF OR w fim oe

ke
pe &

b
ho

Case 1:17-cv-00148-SPB Document 115-3 Filed 06/10/20 Page 56 of 56

Nancy LewenMonday, September 14, 2015 at 10:31am EDT

Nancy LewenMonday, September 14, 2015 at 10:31am EDT

Nancy LewenMonday, September 14, 2015 at 10:31am EDT

Hey Barry I was just checking out my rear. ] do have a few problem areas that are way overgrown.
Nancy LewenMonday, September 14, 2015 at 10:30am EDT

Nancy LewenTuesday, August 4, 2015 at 6:58pm EDT

Hey Barry- I was just cruising Facebook looking for coworkers to be friends with when I stumbled
upon your anything-but-insane wife/boyfriend rant. I don't know what's going on, but it's pretty obvious
that you're marriage is NOT what's going on. Just wanted to say that no matter how dramatic your
situation is, I can probably say “been there, done that." Take care of you, This day too shall pass and
one day you'll be that much better person because of it, ~Nancy

o4

 
